Exhibit 10.1

EXECUTION VERSION

 

 

PURCHASE AND SALE AGREEMENT

by and among

Cinergy Capital & Trading, Inc.,

as Seller,

and

Fortis Bank S.A./N.V.,

as Buyer

dated as of June 26, 2006

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND CONSTRUCTION

 

 

 

 

 

 

 

 

 

1.1

 

Definitions

 

1

 

1.2

 

Rules of Construction

 

15

 

 

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

PURCHASE PRICE; DELIVERY OF DOCUMENTS

 

 

 

 

 

 

 

 

 

2.1

 

Purchase and Sale

 

16

 

2.2

 

Purchase Price

 

16

 

2.3

 

Deliverables on the Signing Date

 

16

 

2.4

 

Closing

 

17

 

2.5

 

Closing Deliveries by Seller to Buyer

 

17

 

2.6

 

Closing Deliveries by Buyer to Seller

 

19

 

2.7

 

Adjustments to MTM Value and Net Working Capital

 

20

 

2.8

 

Allocation of Purchase Price

 

22

 

2.9

 

True Up for Deferred Incentive Plan Amount

 

22

 

 

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

 

 

 

 

 

 

 

 

 

3.1

 

Organization

 

23

 

3.2

 

Authority

 

23

 

3.3

 

No Conflicts

 

23

 

3.4

 

Capitalization

 

24

 

3.5

 

Legal Proceedings

 

24

 

3.6

 

Brokers’ Fees

 

24

 

 

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES REGARDING

 

 

 

 

 

THE COMPANIES AND CG&E

 

 

 

 

 

 

 

 

 

4.1

 

Organization

 

24

 

4.2

 

No Conflict

 

25

 

4.3

 

Capitalization

 

25

 

4.4

 

Legal Proceedings

 

26

 

4.5

 

Compliance with Laws

 

26

 

4.6

 

No Default or Termination

 

26

 

4.7

 

Market Based Rate Authority

 

26

 

4.8

 

Taxes

 

26

 

4.9

 

Real Property

 

28

 

4.10

 

Insurance

 

28

 

4.11

 

Intellectual Property and Software

 

28

 

4.12

 

Brokers’ Fees

 

30

 

4.13

 

Employees and Labor Matters

 

30

 

4.14

 

Employee Benefits

 

31

 

4.15

 

Liabilities

 

31

 

4.16

 

Other Assets

 

31

 

4.17

 

Licenses

 

32

 

4.18

 

Financial Information

 

32

 

 


--------------------------------------------------------------------------------




 

4.19

 

No Adverse Changes

 

32

 

4.20

 

Contracts and Commitments

 

32

 

4.21

 

No Conflicting Contracts

 

33

 

4.22

 

Trading

 

33

 

4.23

 

TRS Agreement

 

33

 

 

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

 

 

 

 

 

 

5.1

 

Organization

 

34

 

5.2

 

Authority

 

34

 

5.3

 

No Conflicts

 

34

 

5.4

 

Legal Proceedings

 

35

 

5.5

 

Brokers’ Fees

 

35

 

5.6

 

Acquisition as Investment

 

35

 

5.7

 

Financial Resources

 

35

 

5.8

 

No Conflicting Contracts

 

35

 

5.9

 

Opportunity for Independent Investigation

 

35

 

5.10

 

Federal Reserve Board Filing

 

36

 

 

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

COVENANTS

 

 

 

 

 

 

 

 

 

6.1

 

Novation and Assignment of CG&E Transactions

 

36

 

6.2

 

Regulatory and Other Approvals

 

38

 

6.3

 

Access of Buyer and Seller

 

39

 

6.4

 

Certain Restrictions

 

40

 

6.5

 

Migration Services

 

42

 

6.6

 

Use of Certain Names

 

43

 

6.7

 

Support Obligations

 

43

 

6.8

 

Excluded Items

 

46

 

6.9

 

Employee and Benefit Matters

 

46

 

6.10

 

Termination of Certain Services and Contracts

 

53

 

6.11

 

Intercompany Indebtedness; Distributions

 

53

 

6.12

 

Transfer Taxes

 

53

 

6.13

 

Transition Services Arrangements

 

54

 

6.14

 

Tax Matters

 

54

 

6.15

 

Affiliate Contracts

 

57

 

6.16

 

Further Assurances

 

57

 

6.17

 

Periodic Reports

 

57

 

 

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

BUYER’S CONDITIONS TO CLOSING

 

 

 

 

 

 

 

 

 

7.1

 

Representations and Warranties

 

57

 

7.2

 

Performance

 

58

 

7.3

 

Officer’s Certificate

 

58

 

7.4

 

Orders and Laws

 

58

 

7.5

 

Buyer Approvals

 

58

 

7.6

 

Casualty

 

58

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

ARTICLE VIII

 

 

 

 

 

SELLER’S CONDITIONS TO CLOSING

 

 

 

 

 

 

 

 

 

8.1

 

Representations and Warranties

 

58

 

8.2

 

Performance

 

58

 

8.3

 

Officer’s Certificate

 

58

 

8.4

 

Orders and Laws

 

59

 

8.5

 

Seller Approvals

 

59

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

TERMINATION

 

 

 

 

 

 

 

 

 

9.1

 

Termination

 

59

 

9.2

 

Effect of Termination

 

59

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

INDEMNIFICATION, LIMITATIONS OF LIABILITY, WAIVERS AND ARBITRATION

 

 

 

 

 

 

 

 

 

10.1

 

Indemnification

 

60

 

10.2

 

Limitations of Liability

 

61

 

10.3

 

Indirect Claims

 

63

 

10.4

 

Waiver of Other Representations

 

63

 

10.5

 

Waiver of Remedies

 

64

 

10.6

 

Procedure with Respect to Third-Party Claims

 

64

 

10.7

 

Tax Treatment of Indemnity Payment

 

65

 

 

 

 

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

11.1

 

Notices

 

66

 

11.2

 

Entire Agreement

 

66

 

11.3

 

Expenses

 

67

 

11.4

 

Disclosure

 

67

 

11.5

 

Waiver

 

67

 

11.6

 

Amendment

 

67

 

11.7

 

No Third Party Beneficiary

 

67

 

11.8

 

Assignment; Binding Effect

 

67

 

11.9

 

Headings

 

67

 

11.10

 

Invalid Provisions

 

67

 

11.11

 

Acknowledgment by Buyer

 

68

 

11.12

 

Publicity

 

68

 

11.13

 

Counterparts; Facsimile

 

68

 

11.14

 

Governing Law; Venue; and Jurisdiction

 

68

 

11.15

 

Attorneys’ Fees

 

68

 

 


--------------------------------------------------------------------------------




 

EXHIBITS

Exhibit A-1

Form of Company Assignment Agreement - CMT

Exhibit A-2

Form of Company Assignment Agreement - CCI

Exhibit B

Form of Assignment and Assumption Agreement

Exhibit C

Form of TRS Agreement

Exhibit D

Form of Services Agreement

Exhibit E

Form of CG&E Novation Agreement

Exhibit F

Form of CG&E Assignment Agreement

Exhibit G

Form of CG&E Novation/Assignment Progress Report

Exhibit H

Form of Transition Services Agreement

Exhibit I

Form of Seller Guaranty

Exhibit J

Form of Assignment and Bill of Sale Agreement

Exhibit K

Form of Software and Intellectual Property License

Exhibit L

Specified Financial Statements

 

SCHEDULES

1.1-AC

Affiliate Contracts

1.1-CC

Cornerstone Contracts

1.1-KS

Seller Knowledge

1.1-KB

Buyer Knowledge

1.1-NWC

Sample NWC Calculation

2.3(b)

Signing Date Transactions

2.3(c)

Support Obligations on Signing Date

2.5(d)

Closing Date Transactions

2.5(e)

Support Obligations on Closing Date

2.8

Purchase Price Allocation

3.3(c)

Seller Approvals

3.5

Legal Proceedings of Seller or Parent Companies

4.2

Company Consents

4.3

Capitalization of Companies

4.4

Legal Proceedings

4.6

Notice of Defaults or Termination

4.7

Market Based Rate Authority

4.8

Taxes

4.9(b)

Real Property Leases

4.10

Insurance

4.11(a)

Excepted Intellectual Property

4.11(b)

Registered Intellectual Property

4.11(c)

Proprietary Applications

4.11(e)

Infringement and Misappropriation Claims

4.11(f)

Transferred Equipment

4.11(g)

Material Software Licenses

4.13

Canadian Employees

4.14

Canadian Employee Benefit Plans

4.15

Liabilities

4.19

Adverse Changes

4.20

Material Contracts

 


--------------------------------------------------------------------------------




 

5.3

Buyer Approvals

6.4

Exceptions to Certain Restrictions

6.5

Migration Services

6.8

Excluded Items

6.10

Terminated Contracts

 

 


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) dated as of June 26, 2006
(“Signing Date”) is made and entered into by and between Cinergy Capital &
Trading, Inc., an Indiana corporation (“Seller”) and Fortis Bank S.A./N.V., a
Belgian corporation with its registered office at Warandeberg 3, 1000 Brussels,
RPM/RPR 0403.199.702 (“Buyer”).

RECITALS

WHEREAS, Seller desires to sell or cause the Parent Companies to sell to Buyer,
and Buyer desires to purchase from Seller and the Parent Companies, (i) 100% of
the partnership interests in Cinergy Marketing & Trading, LP, a Delaware limited
partnership (“CMT”), and (ii) 100% of the outstanding shares of Cinergy
Canada, Inc., an Alberta corporation (“CCI”) (such partnership interests in CMT
and shares in CCI being collectively the “Purchased Interests”), all on the
terms and subject to the conditions set forth herein.

WHEREAS, The Cincinnati Gas & Electric Company, an Ohio Corporation (d/b/a Duke
Energy Ohio, Inc.) (together with its successors and permitted assigns, “CG&E”),
CMT and CCI, have entered into and may continue to enter into transactions for
the purchase and sale of electric energy and capacity, other commodities and/or
related products, including transactions providing for physical delivery and/or
transactions providing for financial settlement (“Marketing and Trading
Transactions”);

WHEREAS, as of the Closing Date, upon the terms and subject to the conditions
set forth in this Agreement, the TRS Agreement and the Services Agreement (each
as defined below), CG&E desires to provide to CMT, and CMT desires to assume
from CG&E, the economic equivalent of the benefits and burdens associated with
certain Marketing and Trading Transactions entered into by CG&E with the intent
to put CMT and CG&E in substantially the same economic position as if such
Marketing and Trading Transactions had been novated or assigned from CG&E to CMT
as of the Closing Date; and

WHEREAS, CMT, CG&E and Buyer desire to effect the novation or assignment of the
CG&E Transactions (as defined below) from CG&E to CMT upon the terms and subject
to the conditions set forth in this Agreement.

STATEMENT OF AGREEMENT

Now, therefore, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I
DEFINITIONS AND CONSTRUCTION

                1.1          Definitions. As used in this Agreement, the
following capitalized terms have the meanings set forth below:

“1933 Act” has the meaning given to it in Section 5.6.

1


--------------------------------------------------------------------------------




“ADSP” has the meaning given to it in Section 6.14(a).

“AGUB” has the meaning given to it in Section 6.14(a).

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether through ownership of voting securities or
ownership interests, by contract or otherwise, and specifically with respect to
a corporation, partnership or limited liability company, also includes direct or
indirect ownership of more than 50% of the voting securities in such corporation
or of the voting interest in a partnership or limited liability company.

“Affiliate Contracts” means, collectively, those Contracts listed on
Schedule 1.1-AC.

“Agreement” has the meaning given to it in the introduction to this Agreement.

“Allocation Schedule” has the meaning given to it in Section 6.14(a).

“Ancillary Agreements” means the TRS Agreement, the Services Agreement, each
Company Assignment Agreement, each Assignment and Assumption Agreement, each
CG&E Novation Agreement, each CG&E Assignment Agreement, the Transition Services
Agreement, the Software and Intellectual Property License, the Seller Guaranty,
the Assignment and Bill of Sale Agreement and the TRS Guaranty.

“Assigned Contracts” means, collectively, each Affiliate Contract, other than a
Terminated Contract, for which the applicable Counterparty has consented to (or
for which no consent is required for) the assignment thereof by the Assignor to
the Assignee as contemplated by Section 2.5(b).

“Assignee” has the meaning given to it in Section 2.5(b).

“Assignment and Assumption Agreement” has the meaning given to it in
Section 2.5(b).

“Assignment and Bill of Sale Agreement” has the meaning given to it in
Section 2.5(j).

“Assignor” has the meaning given to it in Section 2.5(b).

“Available Employees” has the meaning given to it in Section 6.9(a).

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. 101, et
seq.

“Base Purchase Price” has the meaning given to it in Section 2.2(a).

“Benefit Plan” means (a) each “employee benefit plan,” as such term is defined
in Section 3(3) of ERISA, (b) each plan that would be an “employee benefit
plan”, as such term is defined in Section 3(3) of ERISA, if it was subject to
ERISA, such as foreign plans and plans for

2


--------------------------------------------------------------------------------




directors, (c) each stock bonus, stock ownership, stock option, stock purchase,
stock appreciation rights, phantom stock, or other stock plan (whether qualified
or nonqualified), and (d) each bonus or incentive compensation plan, provided,
however, that the term Benefit Plan shall not refer to any of the Canadian
Employee Benefit Plans.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York or the State of Texas are authorized or
obligated to close.

“Buyer” has the meaning given to it in the introduction to this Agreement.

“Buyer Approvals” has the meaning given to it in Section 5.3(c).

“Buyer Indemnified Parties” has the meaning given to it in Section 10.1(a).

“Canadian Employee Benefit Plans” means all plans, arrangements, agreements,
programs, policies, practices or undertakings, whether oral or written, formal
or informal, funded or unfunded, insured or uninsured, registered or
unregistered to which CCI is a party or bound or in which the Canadian Employees
participate or under which CCI has, or will have, any liability or contingent
liability, or pursuant to which payments are made, or benefits are provided to,
or an entitlement to payments or benefits may arise with respect to any of the
Canadian Employees or former Canadian Employees, excluding Statutory Plans.

“Canadian Employees” means those individuals employed by CCI as of the Closing
Date.

“Canadian Tax Act” means the Income Tax Act (Canada), as amended.

“Capital Stock” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing entity.

“CCI” has the meaning given to it in the recitals to this Agreement.

“CG&E” has the meaning given to it in the recitals to this Agreement.

“CG&E Assignment Agreement” means each Assignment and Assumption Agreement
substantially in the form of Exhibit F executed and delivered with respect to a
CG&E Transaction pursuant to Section 6.1.

“CG&E Novation Agreement” means each Novation Agreement substantially in the
form of Exhibit E executed and delivered with respect to a CG&E Transaction
pursuant to Section 6.1.

“CG&E Transactions” means the Marketing and Trading Transactions entered into by
CG&E (together with the Contracts evidencing the terms and conditions of such
Marketing and Trading Transactions) that will be subject to the TRS Agreement as
of the Closing Date. As of the Signing Date, the CG&E Transactions are those
Marketing and Trading Transactions set forth on Schedule 2.3(b) to the extent
having settlement and/or delivery dates on or after

3


--------------------------------------------------------------------------------




September 1, 2006 and to which CG&E is a party, and, as of the Closing Date, the
CG&E Transactions are those Marketing and Trading Transactions set forth on
Schedule 2.5(d) to the extent having settlement and/or delivery dates on or
after the later of the Closing Date and September 1, 2006 to which CG&E is a
party. For purposes of clarification, upon the novation or assignment of a CG&E
Transaction from CG&E to CMT, it shall no longer be a CG&E Transaction.

“CG&E Transferred Percentage” has the meaning given to it in Section 6.1(d).

“Charter Documents” means, with respect to any Person, the articles of
incorporation, continuance, amalgamation or organization, memorandum or
association, by-laws, the limited partnership agreement, the partnership
agreement or the limited liability company agreement, or such other
organizational documents of such Person which establish the legal personality of
such Person.

“Claim” means any demand, claim, action, investigation, legal proceeding
(whether at law or in equity) or arbitration.

“Claiming Party” has the meaning given to it in Section 10.6(a).

“Closing” means the closing of the transactions contemplated by this Agreement,
as provided for in Section 2.4.

“Closing Date” means the date on which Closing occurs.

“Closing Date Transactions” means those Marketing and Trading Transactions of
CCI, CMT and CG&E as of the Closing Date set forth on Schedule 2.5(d).

“CMT” has the meaning given to it in the recitals to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and the U.S.
Treasury Regulations promulgated thereunder.

“Companies” means, collectively, CMT and CCI, and each of CMT and CCI may be
referred to as a “Company”.

“Company Assignment Agreement” has the meaning given to it in Section 2.5(a).

“Company Consents” has the meaning given to it in Section 4.2(b).

“Competition Act (Canada)” means the Competition Act (Canada) R.S.C. 1985,
c.C-34 and the regulations promulgated thereunder, as amended.

“Confidentiality Agreement” means that certain Confidentiality Agreement between
Fortis Brussels S.A./N.V., acting in its own name and in the name of its
subsidiaries, and Duke Energy Corporation dated as of April 10, 2006.

“Continued Employee” has the meaning set forth in Section 6.9(b).

4


--------------------------------------------------------------------------------




“Continuing Support Obligation” has the meaning given to it in Section 6.7(d).

“Contract” means any legally binding written agreement.

“Cornerstone Contracts” means those contracts set forth on Schedule 1.1-CC.

“Counterparty” means, with respect to any Contract, each party to such Contract
(other than Seller and its Affiliates).

“Credit Rating” means, with respect to any Person, each rating given to such
Person’s long-term unsecured debt obligations by S&P or Moody’s, as applicable.

“Credit Support” means all cash, guaranties, letters of credit, surety bonds,
treasury securities, and other credit support posted or provided by a Person in
support of the obligations of any Person.

“Credit Support Payment” means an amount (which may be positive or negative),
calculated using the applicable values as of the end of the Business Day
immediately preceding the Closing Date (the “CS Calculation Date”), equal to the
difference between (a) the amount of Credit Support (other than in the form of
guaranties) then posted by a Duke Credit Support Provider (i) on behalf of
either Company, (ii) with respect to any CG&E Transaction, or (iii) with respect
to any Affiliate Contracts being assigned to a Company as of the Closing Date,
in each case as of the CS Calculation Date minus (b) the amount of Credit
Support in the form of cash collateral then held by a Non-Company Affiliate
(i) on behalf of either Company, (ii) with respect to any CG&E Transaction or
(iii) with respect to any Affiliate Contracts being assigned to a Company as of
the Closing Date, in each case calculated as of the CS Calculation Date;
provided that (A) the Credit Support described in clause (a) of this definition
shall not include Credit Support in the form of a letter of credit posted by a
Duke Credit Support Provider to the extent the applicable Counterparty and the
beneficiary of such letter of credit have agreed in writing, effective as of or
prior to Closing, to (1) release as of Closing the applicable Duke Credit
Support Provider from all obligations under such letter of credit, and
(2) terminate as of Closing such letter of credit and (B) the Credit Support
described in clause (a)(i) and clause (b)(i) of this definition shall exclude
any Credit Support that is included in the calculation of Net Working Capital.

“Credit Support Payment Estimate” has the meaning given to it in Section 2.6.

“Daily Operating Reports” means the operating reports prepared by the Companies
in the ordinary course of their business consistent with past practice in a
format similar to the operating reports contained in the Intralinks data room in
connection with the transactions contemplated by this Agreement.

“Data” means all the available data in digital format that is used in the
operations and business of the Companies (and the CG&E Transactions) as
currently conducted, including any Transaction data in digital format.

“Deductible Amount” has the meaning given to it in Section 10.2(c).

5


--------------------------------------------------------------------------------




“Deferred Incentive Plan Amount” means (i) the aggregate amount (including, for
this purpose, an amount equal to the employers’ share of FICA and FUTA Taxes
with respect thereto to the extent not paid at or prior to Closing by Seller or
an Affiliate of Seller) of 2005 deferred bonuses payable in 2007 under the
Incentive Plan to the Available Employees as described under the heading
“Deferred 2005 Bonus Amounts” in the information delivered by Seller to Buyer on
the Signing Date pursuant to the second sentence of Section 6.9(n) and (ii) the
aggregate amounts (including, for this purpose, amounts equal to the employers’
share of FICA and FUTA Taxes with respect thereto to the extent not paid at or
prior to Closing by Seller or an Affiliate of Seller) payable under letter
agreements and similar written commitments and arrangements between Available
Employees and Seller and Non-Company Affiliates of Seller (including sign-on
bonuses and guaranteed payment amounts) as described under the heading “Other
Deferred Amounts” in the information delivered by Seller to Buyer on the Signing
Date pursuant to the last sentence of Section 6.9(n).

“Disagreement” has the meaning given to it in Section 2.7(c).

“Dispute Notice” has the meaning given to it in Section 2.7(a).

“Duke Credit Support Providers” means Seller or any Non-Company Affiliates
(including Cinergy Corp. and Duke Capital LLC) that provide Credit Support
(a) on behalf of either Company (including with respect to any Marketing and
Trading Contract of such Company), (b) with respect to any CG&E Transaction or
(c) with respect to any Affiliate Contract.

“Equipment” means the computers and related equipment, including central
processing units and other processors (e.g., microprocessors and embedded
processors), controllers, modems, communications and telecommunications
equipment (e.g., voice, data and video), cables, storage devices, printers,
terminals, other peripherals and input and output devices and other tangible
mechanical and electronic equipment intended for the input, output, storage,
communication and retrieval of information and data,

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity, trade or business that is a member of a
group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes Seller or the Companies, or that is a
member of the same “controlled group” as Seller or the Companies pursuant to
Section 4001(a)(14) of ERISA; provided, however, that the Companies shall not be
considered to be ERISA Affiliates from and after the Closing.

“Excluded Items” has the meaning given to it in Section 6.8.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“FERC” means the Federal Energy Regulatory Commission.

“FICA” means the Federal Insurance Contributions Act, as amended, and the
regulations promulgated thereunder.

6


--------------------------------------------------------------------------------




“FPA” means the Federal Power Act.

“FUTA” means the Federal Unemployment Tax Act, as amended, and the regulations
promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis.

“Governmental Authority” means any applicable federal, state, provincial,
municipal, local or other governmental authority, agency, board, bureau,
commission, court, department, official or other instrumentality in the United
States or Canada.

“Hire Date” has the meaning given to it in Section 6.9(b).

“Hired Employee” has the meaning given to it in Section 6.9(b).

“HSR Act” means the Hart Scott Rodino Antitrust Improvement Act of 1976.

“Incentive Plan Payment Amount” means the aggregate amount payable by Seller (or
a Non-Company Affiliate of Seller) to Hired Employees under the Incentive Plan
for the portion of fiscal year 2006 of the Companies ending prior to Closing as
determined in good faith by the Seller.

“Incentive Plan” means the Cinergy Corp. Commercial Business Unit Annual
Incentive Plan.

“Indemnified Parties” has the meaning given to it in Section 10.1(b).

“Independent Accountant” means (a) Ernst & Young LLP and its successors, or
(b) if Ernst & Young LLP is (i) unable or unwilling to serve in such capacity or
(ii) engaged by either Seller, Buyer or their respective Affiliates as its
accounting auditor during the two-year period preceding the date of the
selection of an Independent Auditor under Section 2.7, such other independent
accounting firm of nationally recognized standing that is mutually selected by
Buyer and Seller and has not been engaged to act as an accounting auditor for
Buyer, Seller or their respective Affiliates during the two-year period
preceding such selection.

“Intellectual Property” means the following intellectual property, whether
arising by statute or under common law: (a) copyrights, registrations and
applications for registration thereof, (b) trademarks, service marks, trade
names, slogans, domain names, logos, trade dress, and registrations and
applications for registrations thereof, (c) patents, as well as any reissued and
reexamined patents and extensions corresponding to the patents, and any patent
applications, as well as any related continuation, continuation in part and
divisional applications and patents issuing therefrom and (d) trade secrets and
confidential information, including data, ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.

“Interim Period” has the meaning given to it in Section 6.2.

7


--------------------------------------------------------------------------------




“Knowledge” when used with respect to Seller, means the actual knowledge of the
individuals listed on Schedule 1.1-KS and, when used with respect to the Buyer,
means the actual knowledge of the individuals listed on Schedule 1.1-KB.

“Laws” means all laws, rules, regulations, ordinances, court orders of general
application, and other pronouncements of general application having the effect
of law of any Governmental Authority.

“Letter of Credit” means an irrevocable, standby letter of credit issued by a
commercial bank with Credit Ratings at least equal to the Required Rating, which
shall (a) include customary terms and conditions (including terms and conditions
substantially similar to or more favorable than those in the Support Obligation
which is being replaced or backstopped by such Letter of Credit), (b) contain
customary rights permitting the beneficiary of such Letter of Credit to draw
upon such Letter of Credit upon any event or omission that would have allowed
the Support Obligation being replaced by such Letter of Credit to be drawn or
called upon, including upon certification of any breach of the underlying
contract if applicable, and (c) contain the right for the beneficiary thereof to
draw on such Letter of Credit if such Letter of Credit has not been renewed or
replaced at least thirty (30) days prior to the expiration thereof (or such
lesser period as may be specified in the underlying contract to which such
Letter of Credit relates).

“Licensed Intellectual Property” means Intellectual Property owned by Seller or
any Non-Company Affiliate and that is used in the operations and business of the
Companies (including the CG&E Transactions) as currently conducted, including
Intellectual Property embodied in the Proprietary Applications (in both source
and object code form) and all Related Documentation, but excluding Seller’s
Marks, Excluded Items and the items listed on Schedule 4.11(a).

“Lien” means any charge, purchase option, mortgage, pledge, deed of trust (or in
the case of CCI, any deemed or statutory trust), security interest, encumbrance
or other lien of any kind.

“Loss” means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, costs and expenses
(including interest, court costs, reasonable fees of attorneys, accountants and
other experts or other reasonable expenses of litigation or other proceedings or
of any claim, default or assessment) but in each case only to the extent such
Losses are not covered by a payment from a third party or by insurance, it being
understood and agreed that the Indemnified Parties shall use their commercially
reasonable efforts to seek insurance and other third-party recoveries in respect
of Losses to be indemnified hereunder. For all purposes in this Agreement the
term “Losses” does not include any Non-reimbursable Damages.

“Management Reports” means the reports titled “Cinergy Performance Management
Reporting (Gas Portfolio Business Unit) EBIT” and/or “Cinergy Performance
Management Reporting (Gas & Power Portfolio Business Unit) EBIT” relating to
periods in fiscal year 2005 and the portion of the fiscal year 2006 ended
March 31, 2006.

“Marketing and Trading Transaction” has the meaning given to it in the recitals
to this Agreement.

8


--------------------------------------------------------------------------------




“Master Agreement” means forms of master agreements or general terms and
conditions as have been accepted by a significant portion of the applicable
market for trading the products or commodities covered by such agreements or
such general terms and conditions.

“Material Adverse Effect” means a material adverse effect, either individually
or in the aggregate, on (a) the business, financial condition, or results of
operations of the Companies, the CG&E Transactions, and the Affiliate Contracts
considering this clause (a) taken as a whole, as applicable to periods after
Closing or (b) the consummation of the transactions contemplated by this
Agreement; provided, however, that any effect arising from the following shall
not be considered when determining whether a Material Adverse Effect has
occurred:  (i) any change generally applicable to the industry or market in
which a Company or CG&E operates, (ii) any change in general political,
regulatory or economic conditions, including the financial and securities
markets and including any acts of war or terrorist activities, (iii) any
continuation of an adverse trend or condition, (iv) any change in any Laws,
(v) the failure of Seller or any Non-Company Affiliate to effect the assignment
of any Contract to either Company; (vi) any changes in the mark-to-market value
of any Transaction after the Signing Date, (vii) any changes in the general
market prices of commodities, including natural gas and electricity, (viii) any
change in the financial condition or results of operation of a Company or CG&E
caused by the transactions contemplated by this Agreement, (ix) any actions
taken or omitted with the consent of Buyer or pursuant to or in accordance with
this Agreement, and (x) the announcement or pendency of the transactions
contemplated by this Agreement.

“Material Contracts” has the meaning given to it in Section 4.20.

“Material Economic Terms” means, with respect to any Closing Date Transaction
and the Trading Contracts related thereto, the identity of the buyer and the
seller, the commodity or product, the contract or notional quantity, the
contract price, and, if applicable, the period of delivery and the delivery
point(s), and, for a Closing Date Transaction involving an option, the option
type, premium, strike price and expiration date.

“Material Software Licenses” means the Contracts for the Software set forth on
Schedule 4.11(g).

“Migration Plan” has the meaning given to it in Section 6.5.

“Migration Services” has the meaning given to it in Section 6.5.

“Moody’s” means Moody’s Investors Services, Inc. and any successors thereto.

“MTM Estimate” means Seller’s good faith estimate of the MTM Value of the
Trading Book delivered in writing to Buyer at least three (3) Business Days
prior to Closing.

“MTM Sample Calculation” means the sample calculation as of June 7, 2006 of the
MTM Value of the Trading Book delivered by Seller to Buyer on the Signing Date
pursuant to Section 2.3(e).

“MTM Value of the Trading Book” means the mark-to-market value of the Closing
Date Transactions calculated as of the Closing Date based on the mid-market
prices (net of reserves)

 

9


--------------------------------------------------------------------------------




determined in a manner consistent with the past practices of the Companies and
in accordance with the methodology and sample calculation used to reflect the
MTM Value of the Trading Book as of June 7, 2006 set forth on the MTM Sample
Calculation.

“Net Working Capital” means (without duplication), the sum of the following
calculations made with respect to each Company as of the Closing Date (expressed
as a positive or negative number): the difference between (a) the total current
assets of such Company (including any current assets associated with Credit
Support provided with respect to the Closing Date Transactions other than (x) in
the form of a letter of credit or (y) with respect to the CG&E Transactions, but
otherwise excluding any current assets expressly included in and any reserves
associated with the MTM Value of the Trading Book and/or the Transactions),
minus (b) the total current liabilities of such Company (including any current
liabilities associated with Credit Support provided with respect to the Closing
Date Transactions other than the CG&E Transactions, but otherwise excluding any
current liabilities expressly included in and any reserves associated with the
MTM Value of the Trading Book and/or the Transactions); and in the case of
clauses (a) and (b) above, (i) excluding (A) any Excluded Items, (B) any current
income Tax asset or deferred income Tax asset or liability reflecting
differences between the treatment of items for accounting and income Tax
purposes, or carryforwards (other than any deferred income Tax asset or
liability (net of any valuation allowance) reflecting the MTM Value of the
Trading Book with respect to any Transactions of CCI), and (C) any liabilities
associated with employee compensation, including accruals or reserves for
employee incentive, bonus or retention payments (other than current liabilities
associated with employee compensation (other than incentive, bonus or retention
payments or similar payments) for employees of CCI), (ii) measured as of the
time immediately prior to the consummation of, and without giving effect to, the
transactions contemplated hereby (but after giving effect to any items
contemplated to occur as of the Closing under Sections 6.10 and 6.11),
(iii) determined in accordance with the methodology and sample calculation used
to reflect the components of Net Working Capital as of March 31, 2006 set forth
on Schedule 1.1- NWC, (iv) otherwise determined in accordance with GAAP, (v) for
purposes of clarification, any account receivable or account payable relating to
a Marketing and Trading Transaction of either Company (whether relating to (1) a
Marketing and Trading Transaction of either Company that has been closed out or
terminated as of Closing or (2) a Closing Date Transaction of either Company)
shall be included in Net Working Capital, and (vi) without duplication of any
matters for which Buyer has otherwise been compensated pursuant to this
Agreement, whether through the calculation of, or any adjustment to, the
Purchase Price or MTM Value of the Trading Book (including any adjustments
thereto in accordance with the MTM Sample Calculation), through the presence of
accruals or reserves or otherwise.

“Non-Company Affiliate” means any Affiliate of Seller, except for the Companies.

“Non-reimbursable Damages” has the meaning given to it in Section 10.5(b).

“NWC Estimate” means Seller’s good faith estimate of Net Working Capital
delivered in writing to Buyer at least three (3) Business Days prior to the
Closing.

“Omitted Counterparty Transaction” has the meaning given to it in
Section 2.7(a).

 

10


--------------------------------------------------------------------------------


“Parent Companies” means, collectively, Cinergy Limited Holdings, LLC and
Cinergy General Holdings, LLC, together with their successors.

“Parties” means each of the parties that is a signatory to this Agreement and,
for purposes of Article X, shall include the parties that are signatories to the
Software and Intellectual Property License Agreement.

“Payment Date has the meaning given to it in Section 6.7(e).

“Permitted Tax Liens” mean (i) Liens securing the payment of Taxes which are
either not delinquent or are being contested in good faith by appropriate
proceedings and (ii) Liens for current Taxes not yet due or payable.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, unlimited liability corporation, joint
venture, proprietorship, other business organization, trust, union, association
or Governmental Authority.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Prevailing Party” has the meaning given to it in Section 2.7(c).

“Proceeding” means any complaint, lawsuit, action, suit, claim (including claim
of a violation of Law) or other proceeding at Law or in equity or order or
ruling by any Governmental Authority or arbitral tribunal.

“Proprietary Applications” means the Software that is owned by the Seller or the
Non-Company Affiliates and licensed to Buyer and its Affiliates pursuant to the
Software and Intellectual Property License Agreement.

“Purchase Price” has the meaning given to it in Section 2.2.

“Purchased Interests” has the meaning given to it in the recitals to this
Agreement.

“Real Property Leases” has the meaning given to it in Section 4.9(b)

“Referral Date” has the meaning given to it in Section 2.7(c).

“Referral Notice” has the meaning given to it in Section 2.7(c).

“Registered Intellectual Property” has the meaning given to it in
Section 4.11(b).

“Related Documentation” means, with respect to Software, all materials,
documentation, specifications, technical manuals, user manuals, flow diagrams,
file descriptions and other information that describes the function and use of
such Software, in each case that is reasonably available.

“Representatives” means, as to any Person, its and its Affiliates’ officers,
directors, partners, members, employees, counsel, accountants, financial
advisers and consultants.

11


--------------------------------------------------------------------------------




“Required ISO/RTO Membership” means, with respect to any Transaction, any
membership or participant status in any Independent System Operator, Regional
Transmission Organization or similar organized market for sales of electric
energy, capacity and ancillary services required for CMT to perform its
obligations under such Transaction.

“Required Rating” means a Credit Rating of at least “A-” from S&P and at least
“A3” from Moody’s.

“Resolution” has the meaning given to it in Section 2.7(c).

“Resolution Date” has the meaning given to it in Section 2.7(d).

“Responding Party” has the meaning given to it in Section 10.6(a).

“Retention Plan” means the Duke Energy Americas (DEA) Cinergy Marketing and
Trading (CMT) Retention Plan.

“Risk Management Policies” means the risk management policies applicable to the
Companies and set forth in the Cinergy Commercial Business Unit Risk Management
Control Policy Manual dated as of November 9, 2005, the Duke Energy Marketing
Risk Limits dated as of April 1, 2006 and the Duke Energy Marketing Approved
Products and Instruments Risk Addendum dated as of April 1, 2006.

“S&P” means Standard & Poor’s Ratings Group (a division of McGraw Hill, Inc.)
and any successors thereto.

“Schedules” means the disclosure schedules prepared by Seller and attached to
this Agreement.

“Section 338(g) Election” has the meaning given to it in Section 6.14(f).

“Section 338(h)(10) Election” has the meaning given to it in Section 6.14(a).

“Seller” has the meaning given to it in the introduction to this Agreement.

“Seller Guaranty” means the Guaranty Agreement substantially in the form of
Exhibit I executed and delivered pursuant to Section 2.3.

“Seller Approvals” has the meaning given to it in Section 3.3(c).

“Seller Group” means the affiliated group of corporations which includes Seller.

“Seller Marks” has the meaning given to it in Section 6.6.

“Seller Plans” or “Seller Plan” has the meaning given to it in Section 6.9(d).

“Seller Indemnified Parties” has the meaning given to it in Section 10.1(b).

“Seller’s Determination” has the meaning given to it in Section 2.7(b).

12


--------------------------------------------------------------------------------




“Services Agreement” means the Services Agreement substantially in the form of
Exhibit D executed and delivered pursuant to Section 2.5.

“Shared Capacity” means that computing capacity in the Equipment used for both:
(a) the operations and business of the Companies (and the CG&E Transactions)
(except for the computing capacity used for the functions and services listed in
item 2 of Schedule 4.11(a) other than disaster recovery services) as currently
conducted; and (b) the operations and business of any Non-Company Affiliate as
currently conducted.

“Signing Date” has the meaning given to it in the introduction to this
Agreement.

“Signing Date Transactions” means those Marketing and Trading Transactions of
CCI, CMT and CG&E as of June 23, 2006 set forth on Schedule 2.3(b) to the extent
having settlement and/or delivery dates on or after September 1, 2006.

“Software” means any instruction or set of instructions that is used (e.g.,
read, compiled, processed or manipulated) by, in or on Equipment, including
application programming interfaces, source code and object code versions of
applications programs, operating system software, software tools, computer
software languages and utilities software; in each case, in whatever form or
media, including the tangible media upon which they are recorded or printed,
together with all corrections, improvements, enhancements, modifications,
updates and releases thereof prior to the Closing.

“Software and Intellectual Property License Agreement” means the Software and
Intellectual Property License Agreement substantially in the form of Exhibit K
executed and delivered pursuant to Section 2.5(i) pursuant to which the Licensed
Intellectual Property and Proprietary Applications are licensed to the
Companies.

“Statutory Plans” means statutory benefit plans which CCI is required to
participate in or comply with, including the Canada and Quebec Pension Plans and
plans administered pursuant to applicable health tax, workplace safety insurance
and employment insurance legislation.

“Straddle Period” means any Tax period that includes, but does not end on, the
Closing Date.

“Support Obligations” has the meaning given to it in Section 6.7(a).

“Tax” or “Taxes” means (i) any federal, state, provincial, local or foreign
income, gross receipts, ad valorem, sales and use, goods and services,
employment, social security, disability, occupation, property, severance, value
added, transfer, Capital Stock, excise, withholding, premium, federal or
provincial capital taxes, occupation or other taxes, levies or other like
assessments, customs, duties, imposts, charges, surcharges or fees imposed by or
on behalf of any Taxing Authority, including any interest, penalty or addition
attributable thereto or to the non-payment thereof and (ii) liability for Taxes
of any other Person of a kind described in clause (i) imposed (A) under U.S.
Treasury Regulation Section 1.1502-6 (or any similar provision of state,
provincial, local or foreign tax law), or otherwise as a result of being or
having been before the Closing Date a member of an affiliated, consolidated,
combined or unitary group for federal, state, provincial, local or foreign tax
purposes, and (B) as a successor by contract or otherwise as

13


--------------------------------------------------------------------------------




a result of being party to any agreement or any express or implied obligation to
indemnify any other Person.

“Taxing Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Return” means any return, report or similar statement or form required to
be filed with respect to any Tax (including any attached schedules and related
or supporting information), including any information return, claim for refund,
amended return or declaration of estimated Tax.

“Terminated Contracts” has the meaning given to it in Section 6.10.

“Third Party Software” has the meaning given to it in Section 6.5.

“Title and Authority Representations” has the meaning given to such term in
Section 10.2(a).

“Trading Contracts” means, with respect to a Transaction, all master agreements,
confirmations, Credit Support documents, schedules, credit support annexes,
cover sheets, master netting agreements, master collateral agreements or similar
or related agreements to which either Company, CG&E and/or a Duke Credit Support
Provider is a party, in each case that relate to such Transaction.

“Transactions” means, during the applicable period specified in this definition,
the following: (i) as of the Signing Date, the Signing Date Transactions,
(ii) on any date after the Signing Date and prior to the Closing Date, the
Marketing and Trading Transactions to which CMT or CCI is a party as of such
date and any CG&E Transactions existing as of such date, and (iii) as of and
after the Closing Date, the Closing Date Transactions.

“Transfer Taxes” means all transfer, sales, use, goods and services, value
added, documentary, stamp duty, gross receipts, excise, transfer and conveyance
Taxes and other similar Taxes, duties, fees or charge, but excluding any income,
capital gains or similar Taxes related to any such transfer.

“Transferred Capacity” means the portion of the Shared Capacity used in the
operations and business of the Companies (and the CG&E Transactions) (except for
the computing capacity used for the functions and services listed in item 2 of
Schedule 4.11(a) other than disaster recovery services) as currently conducted.
The form of the foregoing “Transferred Capacity” is not required to match the
form of the Shared Capacity but is required to provide the same function and
performance as provided by the foregoing Transferred Capacity.

“Transferred Equipment” means all Equipment solely used in the operations and
business of the Companies (including the CG&E Transactions) as currently
conducted that is not owned by the Companies.

14


--------------------------------------------------------------------------------




“Transition Services Agreement” means an agreement for the provision of services
after Closing from the Seller and/or its Affiliates to the Companies
substantially in the form of Exhibit H to be executed and delivered pursuant to
Section 2.5.

“TRS Agreement” means the Total Return Swap Agreement substantially in the form
of Exhibit C executed and delivered pursuant to Section 2.5.

“TRS Guaranty” has the meaning given to it in Section 2.6.

“Welfare Benefits” has the meaning given to it in Section 6.9(f).

Rules of Construction.

(a)           All article, section, subsection, schedules and exhibit references
used in this Agreement are to articles, sections, subsections, schedules and
exhibits to this Agreement unless otherwise specified. The exhibits and
schedules attached to this Agreement constitute a part of this Agreement and are
incorporated herein for all purposes.

(b)           If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb). Unless the context of this Agreement clearly requires otherwise, words
importing the masculine gender shall include the feminine and neutral genders
and vice versa. The words “includes” or “including” shall mean “including
without limitation,” the words “hereof,” “hereby,” “herein,” “hereunder” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or article in which such words appear. All references to
any agreement, instrument, or document shall include such agreement, instrument
or document as the same may be amended, modified or supplemented from time to
time in accordance with its terms and the terms of this Agreement.

(c)           Currency amounts referenced herein are in U.S. Dollars unless
otherwise specified. In all cases where it is necessary to determine the amount
of a Loss or whether a monetary limit or threshold set out herein has been
reached or exceeded and the value of the relevant Loss or underlying value is
expressed in a currency other than U.S. Dollars, the value of each such Loss or
underlying value shall be converted into U.S. Dollars at an exchange rate equal
to the most recent exchange rate published by The Financial Times on the date
such payment is due hereunder (or, if no such exchange rate is published by The
Financial Times, then the most recent exchange rate published by The Wall Street
Journal on the date such payment is due hereunder).

(d)           It is the understanding of the Parties that the intention of the
determination and application of Net Working Capital and MTM Value of the
Trading Book is solely to provide for their calculation and is not being
effected to permit the introduction of different judgments, accounting methods,
policies, practices, procedures, classifications or estimation methodologies
when making such determination. If there is a conflict between GAAP and the
methodologies set forth herein, then the methodologies set forth herein shall
control for purposes of the foregoing definitions. Except as otherwise set forth
herein, all accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.

15


--------------------------------------------------------------------------------




(e)           Time is of the essence in this Agreement. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified. Whenever any action must be taken hereunder on or
by a day that is not a Business Day, then such action may be validly taken on or
by the next day that is a Business Day.

(f)            Each Party acknowledges that it and its attorneys have been given
an equal opportunity to negotiate the terms and conditions of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting Party or any similar rule operating against the drafter of
an agreement shall not be applicable to the construction or interpretation of
this Agreement.

ARTICLE II
PURCHASE PRICE; DELIVERY OF DOCUMENTS

                2.1          Purchase and Sale. On the terms and subject to the
conditions set forth in this Agreement, at the Closing:

(a)           Buyer agrees to purchase from Seller and the applicable Parent
Companies, and Seller agrees to convey or cause the Parent Companies to convey
to Buyer, the Purchased Interests.

(b)           Pursuant to the execution and delivery of the applicable
Assignment and Assumption Agreements referenced in Section 2.5, Buyer agrees to
assume (or cause one of the Companies to assume), at Closing from each of the
Non-Company Affiliates that are party to an Assigned Contract, and Seller agrees
to cause such Non-Company Affiliates to assign to Buyer (or such Company), all
of the rights and obligations of such Non-Company Affiliates, as applicable,
under the Assigned Contracts.

                2.2          Purchase Price. The purchase price (the “Purchase
Price”) for the purchase and sale described in Section 2.1 and other
undertakings and agreements set forth in this Agreement is equal to the sum of:

(a)           $210,000,000 (the “Base Purchase Price”);

(b)           plus, the MTM Value of the Trading Book;

(c)           plus, the Net Working Capital.

2.3          Deliverables on the Signing Date. On the Signing Date:

(a)           Buyer and Seller shall execute and deliver to each other this
Agreement;

(b)           Seller shall deliver Schedule 2.3(b) to Buyer, which schedule
shall set forth the Signing Date Transactions;

(c)           Seller shall deliver Schedule 2.3(c) to Buyer, which schedule
shall set forth the Support Obligations as of the Signing Date;

16


--------------------------------------------------------------------------------




(d)           Seller shall deliver to Buyer a counterpart of the Seller Guaranty
executed by Cinergy Corp.; and

(e)           Seller shall deliver to Buyer the MTM Sample Calculation and the
lists of information to be provided by Seller to Buyer on the Signing Date
pursuant to Section 6.9(a), (e) and (n).

                2.4          Closing. The Closing shall take place at the
offices of Vinson & Elkins L.L.P., 1001 Fannin Street, Houston, Texas 77002 at
10:00 A.M. local time, on the third Business Day after the conditions to Closing
set forth in ARTICLE VII and ARTICLE VIII (other than actions to be taken or
items to be delivered at Closing) have been satisfied or waived, or on such
other date and at such other time and place as Buyer and Seller mutually agree
in writing. The Closing shall for all purposes be deemed to have been
consummated at 12:01 A.M. Houston time on the Closing Date.

                2.5          Closing Deliveries by Seller to Buyer. At the
Closing, Seller shall deliver, or shall cause to be delivered, to Buyer the
following:

(a)           a counterpart (i) executed by the Parent Companies of an
assignment of the Capital Stock of CMT in the form attached hereto as
Exhibit A-1 and (ii) executed by Seller of an assignment of the Capital Stock of
CCI in the form attached hereto as Exhibit A-2 (each a “Company Assignment
Agreement”) evidencing the assignment and transfer to Buyer of the Purchased
Interests owned by Seller or such Parent Company, as applicable;

(b)           a counterpart executed by each applicable Non-Company Affiliate of
one or more assignment and assumption agreements each substantially in the form
attached as Exhibit B (each an “Assignment and Assumption Agreement”) which
shall effect the assignment to Buyer or one of the Companies, as designated by
Buyer within thirty (30) days following the Signing Date (as applicable, the
“Assignee”), of each Assigned Contract by the Non-Company Affiliate that is
party thereto (the “Assignor”) and the assumption by the Assignee of all
obligations of the Assignor under each Assigned Contract;

(c)           a certification of non-foreign status in the form prescribed by
Treasury Regulation Section 1.1445-2(c) with respect to Seller and each Parent
Company (or the owner of each Parent Company that is treated as a disregarded
entity for U.S. federal income Tax purposes);

(d)           Schedule 2.5(d), which schedule shall set forth the Closing Date
Transactions;

(e)           Schedule 2.5(e), which schedule shall set forth the Support
Obligations as of the Closing Date;

(f)            Schedule 2.8, which schedule shall set forth the allocation of
the Purchase Price;

(g)           a counterpart executed by Seller and the Companies of the
Transition Services Agreement;

17


--------------------------------------------------------------------------------




(h)           a counterpart of the TRS Agreement and the Services Agreement
executed by CG&E and CMT;

(i)            a counterpart executed by CMT and the applicable Non-Company
Affiliate(s) identified therein of the Software and Intellectual Property
License Agreement;

(j)            an executed counterpart of one or more assignment and bill of
sale agreements, each substantially in the form attached as Exhibit J (each an
“Assignment and Bill of Sale Agreement”), which shall effect the transfer of
ownership to the Assignee of the Transferred Equipment by Seller or the
Non-Company Affiliate that is the owner thereof;

(k)           the books and records of each Company not present at such Company
on the Closing Date and in the possession of Seller or a Non-Company Affiliate
(it being agreed that Seller may retain a copy thereof); and

(l)            a “clearance certificate” under s.116 of the Canadian Tax Act
satisfactory to Buyer to evidence that no withholding is required for the
payment to Seller; provided that:

(i)                    if a certificate issued by the Minister of National
Revenue (Canada) pursuant to subsection 116(2) of the Canadian Tax Act in
respect of the disposition of the CCI shares to Buyer, specifying a certificate
limit in an amount which is not less than the portion of the Purchase Price
allocable to the CCI shares, is not delivered to Buyer at or before the Closing,
Buyer shall be entitled to withhold from the Purchase Price payable to Seller at
the Closing the amount that it may be required to remit pursuant to subsection
116(5) of the Canadian Tax Act in connection with such purchase;

(ii)                   if, prior to the 28th day after the end of the month in
which the Closing occurs (or such later time if the Canada Revenue Agency
confirms in writing that Buyer may continue to hold the amount withheld pursuant
to Section ((l)) hereof), Seller delivers to Buyer:

(A)          a certificate issued by the Minister of National Revenue under
Section 116(2) of the Canadian Tax Act in respect of the disposition of the CCI
shares to Buyer, Buyer shall promptly pay to Seller the lesser of (I) the amount
withheld pursuant to Section 2.5(l) hereof, and (II) the amount withheld
pursuant to Section 2.5(l) hereof less the amount, if any, by which the portion
of the Purchase Price allocable to the CCI shares exceeds the amount specified
in such certificate as the certificate limit, multiplied by the percentage
specified in subsection 116(5) of such Act, together with any interest earned on
the amount so withheld to the date of such payment (less any applicable
withholding Tax), or

(B)           a certificate issued by the Minister of National Revenue under
Section 116(4) of the Canadian Tax Act in respect of the disposition of the CCI
shares to Buyer, Buyer shall promptly pay the amount withheld pursuant to
Section (l) hereof to Seller, together with any interest earned thereon (less
any applicable withholding Tax);

(iii)                  if Buyer has withheld an amount pursuant to
Section 2.5(l)(i) hereof and Seller does not deliver to the Buyer, prior to the
28th day after the end of the month in which the Closing occurs (or such later
time if the Canada Revenue Agency

18


--------------------------------------------------------------------------------




confirms in writing that Buyer may continue to hold the amount withheld pursuant
to Section 2.5(l)(i) hereof):

(A)          a certificate issued by the Minister of National Revenue under
Section 116(2) of the Canadian Tax Act in respect of the disposition of the CCI
shares to Buyer specifying a certificate limit equal or greater than the portion
of the Purchase Price allocable to the CCI shares; or

(B)           a certificate issued by the Minister of National Revenue under
Section 116(4) of the Canadian Tax Act in respect of the disposition of the CCI
shares to Buyer;

(iv)                  Buyer shall remit to the Receiver General of Canada the
amount required to be remitted pursuant to subsection 116(5) of the Canadian Tax
Act (and the amount so remitted shall be credited to the Buyer as a payment to
Seller on account of the Purchase Price) and Buyer shall pay to Seller any
remaining portion of the amount withheld pursuant to Section 2.5(l)(i) hereof,
together with interest earned on the amount withheld pursuant to
Section 2.5(l)(i) hereof, prior to such remittance (less any applicable
withholding Tax); and

(m)          For the avoidance of doubt, any net Tax withheld by Buyer pursuant
to this Section 2.5(l) shall be treated for all purposes of this Agreement as
having been paid to Seller.

                2.6          Closing Deliveries by Buyer to Seller. At the
Closing, Buyer shall deliver to Seller (or, in the case of clause (d), to the
applicable beneficiary) the following:

(a)           a wire transfer of immediately available funds (to such account as
Seller shall have notified Buyer of at least three (3) Business Days prior to
the Closing Date) in an amount equal to the result of:

(i)                    the sum of (A) the Base Purchase Price, plus (B) the MTM
Estimate, plus (C) the NWC Estimate;

(ii)                   plus, Seller’s good faith estimate (“Credit Support
Payment Estimate”) of the Credit Support Payment;

(iii)                  minus, the portion of the Deferred Incentive Plan Amount
that applies to the Hired Employees;

(iv)                  minus, any withholding required under Section 2.5(l)(i);

(b)           an executed counterpart of each Company Assignment Agreement;

(c)           a counterpart executed by each Assignee referenced in
Section 2.5(b) of each Assignment and Assumption Agreement;

19


--------------------------------------------------------------------------------




(d)           without duplication of the Credit Support Payment referred to in
Section 2.6(a)(ii), all guaranties, cash, letters of credit or other replacement
credit support required to be delivered at the Closing to Seller, any of its
Affiliates or any beneficiary of a Support Obligation pursuant to Section 6.7;

(e)           a counterpart executed by Buyer of the Transition Services
Agreement;

(f)            a counterpart executed by Buyer of the Software and Intellectual
Property License Agreement; and

(g)           a counterpart executed by Fortis Bank SA/NV Cayman Islands Branch
of the guaranty of CMT’s obligations under the TRS Agreement and the Services
Agreement, substantially in the form required by the TRS Agreement and the
Services Agreement (the “TRS Guaranty”).

                2.7          Adjustments to MTM Value and Net Working Capital.

(a)           Adjustments to Schedule 2.5(d). If a Party in good faith believes
that there is (i) any inaccuracy and/or omission with respect to a Material
Economic Term of any Closing Date Transaction as set forth on Schedule 2.5(d) or
(ii) a Closing Date Transaction of CMT or CCI that was omitted from Schedule
2.5(d) that is with a Counterparty other than a Counterparty to a Closing Date
Transaction or a Cornerstone Transaction (each such omitted Closing Date
Transactions described in this clause (ii) being an “Omitted Counterparty
Transaction”), then such Party shall deliver to the other Party on or prior to
the 120th day following the Closing Date (or, in the case of (A) a Closing Date
Transaction that was entered into after the Signing Date and prior to Closing,
the 180th day following the Closing Date and (B) an Omitted Counterparty
Transaction, the 18-month anniversary of the Closing) a written notice (“Dispute
Notice”) containing a detailed description of such inaccuracy or omission. If no
Party provides a Dispute Notice to the other Party on or prior to the date set
forth in the preceding sentence applicable to such Transaction, the Parties
shall be deemed to have accepted Schedule 2.5(d), which shall then be deemed
final, binding and conclusive for all purposes hereunder. If a Dispute Notice is
timely provided, then the Parties shall each use their respective good faith
efforts for a period of fifteen (15) days after delivery of such Dispute Notice
to agree on (1) whether such an inaccuracy or omission exists and, if so, what
revisions should be made to Schedule 2.5(d) to correct the same, and (2) what,
if any, adjustments need to be made to the Purchase Price to reflect such
corrections; provided that any such adjustment to the Purchase Price shall be
consistent with the methodology and calculations set forth on the MTM Sample
Calculation. If the Parties are unable to agree on such revisions or adjustments
by the end of such fifteen (15) day period, then any such disagreement shall be
resolved in accordance with Section 2.7(c). Promptly following the Resolution
Date, the Parties shall prepare a revised Schedule 2.5(d), which shall correct
any such inaccuracy or omission in accordance with the resolution reached
pursuant to this Section 2.7 (including clause (c) hereof) and such revised
Schedule 2.5(d) shall be used as a replacement for Schedule 2.5(d) for all
purposes hereunder.

(b)           Adjustments to Net Working Capital, MTM Value, and Credit Support
Payment. Within ninety (90) days after the Closing Date in the case of Net
Working Capital, within ten (10) Business Days after the Closing Date in the
case of MTM Value of the Trading

 

20


--------------------------------------------------------------------------------


Book, and within five (5) Business Days after the Closing Date in the case of
the Credit Support Payment, Seller shall determine the actual Net Working
Capital, MTM Value of the Trading Book, and Credit Support Payment and shall
provide Buyer with written notice of such determination, along with reasonable
supporting information and calculations (each, a “Seller’s Determination”). If
Buyer objects to any Seller’s Determination above, then it shall provide Seller
written notice thereof within twenty-one (21) days after receiving the
applicable Seller’s Determination, specifying the specific matters in dispute.
If the Parties are unable to agree on the Net Working Capital, MTM Value of the
Trading Book, or Credit Support Payment within fourteen (14) days after the
applicable date on which the Buyer objects to Seller’s Determination pursuant to
the preceding sentence, then any such disagreement shall be resolved in
accordance with Section 2.7(c). If Buyer does not object to Seller’s
Determination within the time period and in the manner set forth in the second
sentence of this Section 2.7(b) or if Buyer accepts Seller’s Determination, the
Net Working Capital, MTM Value of the Trading Book, or Credit Support Payment,
as applicable, as set forth in Seller’s Determination shall become final and
binding upon the Parties for all purposes hereunder. If the actual Net Working
Capital, MTM Value of the Trading Book, or Credit Support Payment (as agreed
between the Parties or as determined pursuant to clause (c) below) is greater
than the NWC Estimate, MTM Estimate, or Credit Support Payment Estimate, as
applicable, then Buyer shall pay Seller an amount equal to the difference
between such amounts in accordance with Section 2.7(d). If the actual Net
Working Capital, MTM Value of the Trading Book, or Credit Support Payment (as
agreed between the Parties or as determined pursuant to clause (c) below) is
less than the NWC Estimate, MTM Estimate, or Credit Support Payment Estimate, as
applicable, then Seller shall pay Buyer the absolute value of the difference
between such amounts in accordance with Section 2.7(d).

(c)           Dispute Resolution by Senior Management and Independent
Accountants. If the Parties are unable to resolve any disagreement with respect
to the matters described in Section 2.7(a)or (b)(each a “Disagreement”) within
the time periods and through the procedures set forth therein, then Buyer, on
the one hand, and Seller, on the other hand, shall each nominate promptly (and
in any event within five (5) Business Days) an officer from their senior
management to use commercially reasonable efforts to resolve such Disagreement
on or before the tenth day following such nomination. If such senior management
representatives are unable to resolve such Disagreement by the end of such ten
(10) day period, then any Party may refer such Disagreement to the Independent
Accountant, and such referring Party shall give prompt written notice (“Referral
Notice”) to the other Party (with a copy to such Independent Accountant) of its
referral of such Disagreement to such Independent Accountant (the date of
delivery of such notice to the other Parties being the “Referral Date”), which
notice shall identify the Independent Accountant, state that it is a Referral
Notice under this Section 2.7(c) and contain a detailed description of any
Disagreement being then referred to such Independent Accountant. The Independent
Accountant shall execute a confidentiality agreement, in form and substance
reasonably satisfactory to Buyer and Seller, with each of Buyer and Seller with
respect to any confidential or proprietary information that may be provided to
it in connection with its role under Section 2.7(c). The Parties shall cooperate
with the Independent Accountant during the term of its engagement. Within ten
(10) Business Days after the Referral Date, each of Buyer, on the one hand, and
Seller, on the other hand, shall submit a written proposal to the Independent
Accountant identifying its proposed resolution of the Disagreement and any
resulting adjustment to the Purchase Price. The Independent Accountant shall
resolve each

21


--------------------------------------------------------------------------------




Disagreement as promptly as practicable and in any event within thirty (30) days
of the Referral Date by notifying the Parties in writing of its resolution of
the Disagreement, which resolution shall be in accordance with the calculations
and methodologies set forth herein (the “Resolution”). The Independent
Accountant shall be required to make its determination (i) in accordance with
the guidelines and procedures set forth in this Agreement (i.e., not on the
basis of an independent review) and (ii) only with respect to Disagreements
specifically set forth in the applicable Referral Notice. The Resolution by the
Independent Accountant of any Disagreement, may, in the Independent Accountant’s
discretion, identify the prevailing Party (the “Prevailing Party”) and shall
become final and binding on the Parties on the date the Independent Accountant
delivers to the Parties its written notice of Resolution with respect to such
Disagreement. The fees and expenses of the Independent Accountant shall be paid
by the non-Prevailing Party unless no Prevailing Party is identified, in which
case the fees and expenses of the Independent Accountant shall be shared equally
by Buyer, on the one hand, and Seller, on the other hand.

(d)           Resolution Date; Payments. With respect to any matter described in
Section 2.7, the earliest date on which either (i) such matter is resolved
pursuant to Section 2.7(a) or (b)or (ii) the last disputed item with respect to
a Disagreement on such matter is resolved in accordance with
Section 2.7(c) shall be referred to herein as the “Resolution Date” for such
matter. Upon the Resolution Date, the Party owing any amount to the other Party
pursuant to any such adjustment to the Purchase Price pursuant to this
Section 2.7 shall pay such other Party within three (3) Business Days following
such Resolution Date such amount by wire transfer of immediately available funds
to an account designated in writing by the Party that is to receive such
payment. Any such payment shall include interest on such amount accrued from the
Closing Date to but excluding the date of such payment at a rate of 7% per
annum.

                2.8          Allocation of Purchase Price. Seller and Buyer
agree that the Purchase Price shall be allocated between the Companies in
accordance with the allocation set forth on Schedule 2.8. Following the sale of
the Purchased Interests, Buyer and Seller in connection with their respective
U.S. federal, state, and local tax returns and other filings (including without
limitation Internal Revenue Service Form 8594), shall not take any position
inconsistent with such allocation (or any adjustment to such allocations). Any
adjustment to the Purchase Price (including as a result of Section 10.7) shall
be allocated as provided by Treas. Reg. §1.1060-1(c), as applicable.

2.9          True Up for Deferred Incentive Plan Amount. Promptly following
payment to Hired Employees of the Deferred Incentive Plan Amount required to be
paid to them by Buyer pursuant to Buyer’s covenant in Section 6.9(n) (and in no
event later than April 30, 2007 (or, if later, in the case of amounts described
under clause (ii) of the definition of Deferred Incentive Plan Amount, on the
date of the last payment to the applicable Hired Employee of the amounts
required to be paid by Buyer pursuant to the last sentence of Section 6.9(n)),
Buyer and Seller shall compare the Deferred Incentive Plan Amount applicable to
each Hired Employee to the amounts actually paid by Buyer to such Hired Employee
pursuant to Section 6.9(n), and if the amount paid to such Hired Employee by
Buyer pursuant to Section 6.9(n) is less than the Deferred Incentive Plan Amount
applicable to such Hired Employee, then Buyer shall promptly (and in any event
within five (5) Business Days) pay the difference to the Seller, by wire
transfer of immediately available funds to an account designated by Seller.

22


--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Seller hereby represents and warrants to Buyer that:

                3.1          Organization. Each of Seller and each Non-Company
Affiliate (other than CG&E) that is a party to an Ancillary Agreement is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.

                3.2          Authority.

(a)           Seller has all requisite corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which it is or will
be a party and to perform its obligations hereunder and thereunder. The
execution and delivery by Seller of this Agreement and the Ancillary Agreements
to which it is or will be a party, and the performance by Seller of its
obligations hereunder and thereunder, have been duly and validly authorized by
all necessary corporate action. This Agreement and the Ancillary Agreements to
which Seller is or will be a party are, or when executed will have been, duly
and validly executed and delivered by such Seller, and this Agreement and the
Ancillary Agreements to which it is or will be a party constitute, or when
executed will constitute, the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as the same may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
arrangement, moratorium or other similar Laws relating to or affecting the
rights of creditors generally, or by general equitable principles.

(b)           Each Non-Company Affiliate (other than CG&E) that is a party to an
Ancillary Agreement has all requisite company power and authority to execute and
deliver the Ancillary Agreements to which it is or will be a party and to
perform its obligations thereunder. The execution and delivery by such
Non-Company Affiliate of the Ancillary Agreements to which it is or will be a
party, and the performance by such Non-Company Affiliate of its obligations
thereunder, have been duly and validly authorized by all necessary corporate,
partnership or company action. The Ancillary Agreements to which such
Non-Company Affiliate is or will be a party are, or when executed will have
been, duly and validly executed and delivered by such Non-Company Affiliate, and
the Ancillary Agreements to which it is or will be a party constitute, or when
executed will constitute, the legal, valid and binding obligation of such
Non-Company Affiliate enforceable against such Non-Company Affiliate in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, arrangement, moratorium or
other similar Laws relating to or affecting the rights of creditors generally,
or by general equitable principles.

                3.3          No Conflicts. The execution and delivery by Seller,
and each Non-Company Affiliates (other than CG&E) that is a party to any
Ancillary Agreement, of this Agreement and the Ancillary Agreements to which it
is or will be a party, and the performance by such Person of its obligations
hereunder and thereunder, as applicable, do not:

(a)           violate or result in a breach of the Charter Documents of Seller
or such Non-Company Affiliate;

23


--------------------------------------------------------------------------------




(b)           assuming all of the Company Consents have been made, given or
obtained, violate, breach or result in a default under any Contract to which
Seller or such Non-Company Affiliate is a party; and

(c)           assuming all required filings, waivers, approvals, consents,
authorizations and notices set forth on Schedule 3.3(c) (collectively, the
“Seller Approvals”), the Company Consents and other customary notifications
provided in connection with the consummation of the transactions contemplated by
this Agreement have been made, given, or obtained (i) violate or result in a
breach of any Law applicable to Seller or such Non-Company Affiliate or
(ii) require any consent or approval of any Governmental Authority under any Law
applicable to Seller or such Non-Company Affiliate.

                3.4          Capitalization. Cinergy Limited Holdings, LLC
and/or its successors is the record and beneficial holder of a 99.9% limited
partner’s interest in CMT and Cinergy General Holdings, LLC and/or its
successors is the record and beneficial holder of a 0.1% general partner’s
interest in CMT. Except as set forth on Schedule 4.3, the Seller is the record
and beneficial holder of 100% of the shares of the stock of CCI. All of the
ownership interests described in this Section 3.4 are held by the applicable
entity free and clear of all Liens other than those (a) arising pursuant to this
Agreement or applicable securities Laws or (b) for Taxes not yet due or
delinquent or being contested in good faith.

                3.5          Legal Proceedings. Except as disclosed in Schedule
3.5, (a) there are no Proceedings pending or, to Seller’s Knowledge, threatened
against Seller or any Parent Company before or by any Governmental Authority and
(b) there are no unsatisfied judgments or open injunctions binding upon Seller
or such Parent Company.

                3.6          Brokers’ Fees. No broker, finder, investment banker
or other Person is entitled to any brokerage fee, finders’ fee or other
commission with respect to the transactions contemplated by this Agreement based
upon arrangements made by Seller or any of its Affiliates, except for fees that
will be paid by Seller or its Non-Company Affiliates.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING
THE COMPANIES AND CG&E

Seller hereby represents and warrants to Buyer that:

                4.1          Organization.

(a)           Each of the Companies and CG&E is a corporation or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization. Each of the
Companies has all requisite company power and authority to conduct its business
as it is now being conducted and to own and operate its assets.

24


--------------------------------------------------------------------------------




Each of the Companies is duly licensed or qualified to transact business as a
foreign or extra provincial corporation or foreign limited partnership, as
applicable, in each jurisdiction in which the ownership or operation of its
assets make such qualification or licensing necessary.

(b)           Each of the Companies and CG&E has all requisite corporate or
partnership, as applicable, power and authority to execute and deliver the
Ancillary Agreements to which it is or will be a party and to perform its
obligations thereunder. The execution and delivery by each of the Companies and
CG&E of the Ancillary Agreements to which it is or will be a party, and the
performance by each of the Companies and CG&E of its obligations thereunder,
have been duly and validly authorized by all necessary corporate or partnership
action, as applicable. The Ancillary Agreements to which each of the Companies
or CG&E is or will be a party are, or when executed will have been, duly and
validly executed and delivered by such Company or CG&E, as applicable, and such
Ancillary Agreements constitute, or when executed will constitute, the legal,
valid and binding obligation of such Company or CG&E, as applicable, enforceable
against such Company or CG&E, as applicable, in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, arrangement, moratorium or other similar Laws relating to
or affecting the rights of creditors generally, or by general equitable
principles.

                4.2          No Conflict. The execution and delivery by the
Companies and CG&E of the Ancillary Agreements to which it is or will be a
party, and the performance by such Person of its obligations thereunder, do not:

(a)           violate or result in a breach of the Charter Documents of such
Company or CG&E, as applicable,

(b)           assuming the consents set forth on Schedule 4.2 (the “Company
Consents”) have been made, given or obtained, breach or result in a default in
any respect under any Contract (but excluding in any event the Contracts
relating to the Transactions) to which such Company or CG&E is a party; and

(c)           assuming the Seller Approvals, the Company Consents and other
customary notifications provided in connection with the consummation of the
transactions contemplated by this Agreement have been made, given, or obtained
(i) violate or result in a breach of any Law applicable to such Company or CG&E,
as applicable, or (ii) require any consent or approval of any Governmental
Authority under any material Law applicable to such Company or CG&E, as
applicable.

                4.3          Capitalization. Except as set forth on Schedule
4.3, no Company is a party to any Contract for the purchase, subscription,
allotment or issue of any unissued interests, units or other securities
(including convertible securities, warrants or convertible obligations of any
nature) of either Company. CMT has no subsidiaries and CCI has no subsidiaries.
Prior to the Signing Date, CMT has transferred the limited liability company
interests in Ohio River Valley Propane, LLC to Seller or one or more Non-Company
Affiliates. True and correct copies of the Charter Documents of the Companies in
effect as of the date of this Agreement have been delivered to Buyer by Seller.

25


--------------------------------------------------------------------------------




                4.4          Legal Proceedings. Except as set forth on
Schedule 4.4, (a) there are no Proceedings pending or, to Seller’s Knowledge,
threatened against either Company or, with respect to the CG&E Transactions
only, CG&E before or by any Governmental Authority and (b) there are no
unsatisfied judgments or open injunctions binding upon either Company or, with
respect to the CG&E Transactions only, CG&E.

                4.5          Compliance with Laws. Each Company is in compliance
with all Laws, including environmental laws, applicable to it; provided that
this Section 4.5 does not address matters relating to Taxes, which are
exclusively addressed by Section 4.8, matters relating to employee matters or
Benefit Plans, which are exclusively addressed by Sections 4.13 and 4.14, or
matters relating to permits and licenses which are exclusively addressed in
Section 4.17.

                4.6          No Default or Termination. Except as set forth on
Schedule 4.6 to the Knowledge of Seller, (i) none of the Companies nor CG&E has
delivered to or received from any Counterparty to a Transaction or a Cornerstone
Contract during the nine-month period preceding the respective date on which
this Section 4.6 representation is being made, any written notice of default or
written notice of termination with respect to such Transaction or Cornerstone
Contracts, to which such Company or CG&E is a party and (ii) there is no event
of default or termination resulting from a failure to make a payment when due or
to post cash or letters of credit as credit support when due, in each case with
respect to a Transaction or a Cornerstone Contract, as applicable, to which such
Company or CG&E is a party, that has not been cured.

                4.7          Market Based Rate Authority. Except as set forth on
Schedule 4.7, each of CMT and CG&E represents that it has on file with FERC
effective rate schedules to make sales of electric energy, capacity, and
ancillary services at market-based rates in compliance with the FPA and that
such rate schedules are in full force and effect. Except as set forth on
Schedule 4.7, each of the Transactions which is subject to rate regulation by a
Governmental Authority is authorized to take place at market-based rates.

4.8          Taxes. Except as set forth on Schedule 4.8:

(a)           all Tax Returns that are required to be filed on or before the
Closing Date by each Company have been or will be duly and timely filed and such
returns are true, complete and correct;

(b)           all Taxes of each Company that are due and payable on or before
the Closing Date have been or will be timely paid in full;

(c)           all withholding Tax requirements (whether monetary or
informational in nature) imposed on each Company that are due and payable on or
before the Closing Date have been or will be satisfied, and each Company has
withheld and collected all amounts required by applicable Law to be withheld or
collected by it on account of Taxes and has remitted all such amounts to the
appropriate Governmental Authority within the time prescribed under any
applicable Law;

(d)           neither Company has in force any waiver of any statute of
limitations in respect of Taxes or any extension of time with respect to a Tax
assessment or deficiency;

26


--------------------------------------------------------------------------------




(e)           as of the date of this Agreement, there are no pending or active
audits or legal proceedings involving Tax matters or, to Seller’s Knowledge,
threatened audits or proposed deficiencies or other claims for unpaid Taxes of
either Company, and Seller will notify Buyer of any audits, deficiency, or legal
proceedings involving Tax matters that arises during the period beginning the
date of this Agreement and ending on the Closing Date;

(f)            there are no Liens on any of the assets of the Companies with
respect to Taxes other than Permitted Tax Liens;

(g)           each of CMT and CCI is classified as an association taxable as a
corporation for U.S. federal income tax purposes;

(h)           each of the Parent Companies is classified as an entity
disregarded as separate from Seller for U.S. federal income tax purposes;

(i)            CMT is a member of the Seller Group, and CMT has never filed a
consolidated or combined Tax return for federal, state or local income Tax
purposes other than as a member of the Seller Group;

(j)            neither CMT nor CCI has received a written Tax opinion with
respect to any transaction relating to CMT and CCI; and as of the date of this
Agreement, there are no requests for rulings or determinations pending between
or with respect to CMT or CCI on the one hand, and any Taxing Authority on the
other hand, and Seller will notify Buyer of any request for such a ruling or
determination that arises following this Agreement and up to and including the
Closing Date;

(k)           neither CMT nor CCI has engaged in any transaction that would be
reportable pursuant to Treasury Regulation Section 1.6011-4 or any predecessor
thereto;

(l)            neither CMT nor CCI will be required to include in any period
ending after the Closing Date any income that accrued in a prior period but was
not recognized in any prior period, including as a result of the installment
method of accounting, the completed contract method of accounting, the long-term
contract method of accounting, the cash method of accounting, any adjustment
pursuant to Section 481(a) of the Code by reason of a voluntary change in
accounting method, or the claiming of any reserve under the Canadian Tax Act,
other than any income resulting from the marking-to-market for financial
accounting purposes of Contracts that are not also marked-to-market for Tax
purposes;

(m)          for Tax purposes, each of CMT and CCI is and has been resident only
in the jurisdiction in which it is currently organized and has never had a
permanent establishment or other taxable presence in any jurisdiction other than
the jurisdiction in which it is resident for Tax purposes, and no claim has ever
been made in a jurisdiction where a Company does not file Tax Returns that such
Company is or may be subject to Tax in that jurisdiction;

(n)           there are no Tax sharing, Tax indemnity, Tax allocation or similar
agreements with respect to Taxes in effect to which CMT is a party, except for
any agreement among members of the Seller Group (and except for this Agreement);

27


--------------------------------------------------------------------------------




(o)           there are no circumstances existing which could result in the
application of section 17, section 78, section 79, or sections 80 to 80.04 of
the Canadian Tax Act, or any equivalent provision under applicable provincial
law, to either Company;

(p)           neither Company is subject to any liability for Taxes of any other
Person imposed by a Taxing Authority in Canada;

(q)           neither Company has acquired property or services from, or
disposed of property or provided services to, a person with whom it does not
deal at arm’s length (within the meaning of the Canadian Tax Act) for an amount
that is other than the fair market value of such property or services, nor has
either Company been deemed to have done so for purposes of the Canadian Tax Act;
and

(r)            for all transactions between CCI, on the one hand, and any
non-resident Person with whom CCI was not dealing at arm’s length, for the
purposes of the Canadian Tax Act, on the other hand, during a taxation year
commencing after 2004 and ending on or before the Closing Date, CCI has made or
obtained records or documents that satisfy the requirements of paragraphs
247(4)(a) and (b) of the Canadian Tax Act.

                4.9          Real Property.

(a)           None of the Companies owns any real property.

(b)           None of the Companies is the tenant (and none of the Non-Company
Affiliates is a tenant on behalf of the Companies) of any real property, except
for the real property leased to the Companies (or a Non-Company Affiliate on
behalf of the Companies) under the leases set forth on Schedule 4.9(b) or any
replacement or substitute lease executed after the Signing Date and providing
substantially similar benefits to the Companies as those set forth on Schedule
4.9(b) (the “Real Property Leases”).

(c)           (i) The Real Property Leases are in full force and effect, and
(ii) each of the Companies (or a Non-Company Affiliate on behalf of the
Companies) has paid all rent and other charges due and complied with all of its
respective obligations under the Real Property Leases.

                4.10        Insurance. Schedule 4.10 sets forth a list of all
insurance policies held by or issued specifically on behalf of and for the
benefit of the Companies as of the date of this Agreement, other than any such
insurance policies (a) related to Benefit Plans, (b) provided through
self-insurance by a Non-Company Affiliate or (c) that are for the general
benefit of the Companies and their Affiliates.

                4.11        Intellectual Property and Software.

(a)           To Seller’s Knowledge, except as set forth on Schedule 4.11(a) and
except for the Excluded Items, immediately prior to the Closing, the Companies
will own, or have the license or right to use, all Intellectual Property,
Software and Data used in the operations and

28


--------------------------------------------------------------------------------




business of the Companies (including the CG&E Transactions), as currently
conducted and the Transferred Equipment and Transferred Capacity.

(b)           Schedule 4.11(b) sets forth a complete and accurate list as of the
date of this Agreement of (i) all patents and patent applications, trademark
registrations and copyright registrations, and applications for trademark and
copyright registrations, in each case that are owned by either of the Companies,
and (ii) all patents and patent applications, trademark and copyright
registrations and applications for trademark and copyright registrations, in the
case of clauses (i) and (ii) that are owned by Seller or any Non-Company
Affiliate and are used in the operations and business of the Companies
(including the CG&E Transactions) as currently conducted (other than the
Seller’s Marks, the Excluded Items, and the items on Schedule 4.11(a)) (the
“Registered Intellectual Property”). All required fees to register and maintain
the Registered Intellectual Property that are due have been paid, and none of
the Registered Intellectual Property is the subject of any pending opposition
proceedings, pending cancellation proceedings, pending interference proceedings
or any other similar administrative challenge.

(c)           As of the date of this Agreement, the Proprietary Applications are
listed on Schedule 4.11(c).

(d)           The Seller, applicable Non-Company Affiliates and the Companies
have taken reasonable measures to protect and preserve the confidentiality of
the Companies’ trade secrets and confidential information. To Seller’s
Knowledge, Persons involved in the development and authoring of the Intellectual
Property owned by the Companies have executed agreements vesting or assigning
the ownership rights of any Intellectual Property of such Persons in such
Intellectual Property to either of the Companies or to a Person granting the
Software and Intellectual Property License Agreement.

(e)           Except as disclosed on Schedule 4.11(e): (i) to Seller’s
Knowledge, neither of the Companies have misappropriated or infringed upon any
Intellectual Property of any third Person; (ii) no Claim of any such
misappropriation or infringement has been made or asserted against either
Company; and (iii) none of the Seller or the Non-Company Affiliates has received
any written notice of any such Claim. Except as disclosed on Schedule 4.11(e):
(i) to Seller’s Knowledge, no Person has misappropriated or infringed upon any
Intellectual Property owned by the Companies; and (ii) no Claim of any such
misappropriation or infringement has been made or asserted by either Company
against any Person.

(f)            As of the date of this Agreement, the Transferred Equipment used
in the operations of the Companies, the absence of which would be reasonably
likely to cause a material disruption to the operations and business of the
Companies (including the CG&E Transactions) as currently conducted, is listed on
Schedule 4.11(f).

(g)           The Buyer has been provided with, or access to, copies of all
Material Software Licenses, as amended through the date of this Agreement.
Neither of the Companies nor any Non-Company Affiliate, as applicable, are in
breach or default under any Material Software License.

29


--------------------------------------------------------------------------------




                4.12        Brokers’ Fees. No broker, finder, investment banker
or other Person is entitled to any brokerage fee, finders’ fee or other
commission with respect to the transactions contemplated by this Agreement based
upon arrangements made by Seller or any of its Affiliates except for fees that
will be paid by Seller or its Non-Company Affiliates.

                4.13        Employees and Labor Matters. CMT does not have
employees and, except as described on Schedule 4.13, has never had any
employees. Seller shall provide Buyer as soon as practicable after Signing Date
and shall update as appropriate up to Closing Date, a complete list as of the
date of this Agreement of each of the Canadian Employees employed or retained by
CCI, whether actively at work or not, their salaries, wage rates, commissions
and consulting fees, bonus arrangements, positions, status as full-time or
part-time employees, location of employment and length of service. With respect
to all Canadian Employees and Available Employees and except as described on
Schedule 4.13:

(a)           no Canadian Employees or Available Employees are represented by a
union or other collective bargaining entity in a manner affecting the Companies
and no collective bargaining agreement to which either Company is a party is
currently being negotiated in respect of such employees;

(b)           there has not occurred, nor, to Seller’s Knowledge has there been
threatened, a labor strike, request for representation, organizing campaign,
work stoppage, slowdown, or lockout or other labor dispute by or involving the
Canadian Employees or the Available Employees in the past two years prior to the
Signing Date;

(c)           neither Seller nor any of its Affiliates has received notice of
any charges against either Company before any Governmental Authority responsible
for the prevention of unlawful employment practices involving any of the
Available Employees or the Canadian Employees and the Companies are in
compliance with all applicable Laws respecting employment practices, labor
relations, terms and conditions of employment and similar Laws;

(d)           to Seller’s Knowledge, as of the date of this Agreement, there are
no internal investigations into allegations brought by or against any Available
Employees or Canadian Employees of unlawful employment practices, breach of any
terms or conditions of employment, employment discrimination or harassment
claims, breach of fiduciary duties, fraud, or any other claim arising out of or
related to the employment relationship;

(e)           no unfair labor practice complaint, grievance or arbitration
proceeding is pending or, to Seller’s Knowledge, threatened, against either
Company before any Governmental Authority with respect to the Available
Employees or the Canadian Employees;

(f)            as of the date of this Agreement no Canadian Employee or
Available Employee has any agreement to which either Company is a party as to
length of notice or severance payment required to terminate his or her
employment, other than such as results by Law from the employment of an employee
without an agreement as to notice or severance; and

(g)           with respect to the Available Employees or the Canadian Employees,
there are no outstanding assessments, penalties, fines, liens charges,
surcharges or other amounts due or owing by either Company pursuant to any
workplace safety and insurance Laws.

 

30


--------------------------------------------------------------------------------


                4.14        Employee Benefits.

(a)           Canadian Employee Benefit Plans. Schedule 4.14 sets forth a
complete list of the Canadian Employee Benefit Plans as of the date of this
Agreement. Copies of all Canadian Employee Benefit Plans have been made
available to Buyer. Except as disclosed in Schedule 4.14, Seller and CCI have no
formal plans and have made no promise to improve or change the benefits provided
under any Canadian Employee Benefit Plan since March 31, 2006. Each of the
Canadian Employee Benefit Plans has been established, registered and
administered in compliance with the terms and conditions of such Canadian
Employee Benefit Plan and all applicable Laws. All employer and employee
contributions and premiums that are required in respect of each Canadian
Employee Benefit Plan have been paid when due. Other than routine claims for
benefits, there are no Proceedings pending or, to Seller’s Knowledge, threatened
against either Company before any Governmental Authority involving any Canadian
Employee Benefit Plan. CCI does not sponsor, maintain, or participate in, and
has no liability, contingent or otherwise, with respect to a registered pension
plan as defined in Section 248(1) of the Income Tax Act (Canada) or with respect
to a pension plan for which registration has been revoked.

(b)           United States Benefit Plans. CMT does not sponsor, maintain or
contribute to any Benefit Plan. Except as set forth on Schedule 4.14, as of the
date of this Agreement, CMT is not a party to nor obligated under any employment
or severance agreements providing for payments upon a change in control. With
respect to any “employee benefit plan,” within the meaning of Section 3(3) of
ERISA, that is sponsored, maintained or contributed to, or has been sponsored,
maintained or contributed to within six years prior to the date of this
Agreement by Seller or any ERISA Affiliate, (a) no withdrawal liability, within
the meaning of Section 4201 of ERISA, has been incurred, which withdrawal
liability has not been satisfied, (b) no liability to the Pension Benefit
Guaranty Corporation has been incurred by any such entity (other than routine
Pension Benefit Guaranty Corporation premiums), which liability has not been
satisfied, (c) no accumulated funding deficiency, whether or not waived, within
the meaning of Section 302 of ERISA or Section 412 of the Code has been
incurred, and (d) all contributions (including installments) to such plan
required by Section 302 of ERISA and Section 412 of the Code have been timely
made. None of the Available Employees is covered by an employment agreement or
otherwise which could result in CMT being obligated to pay compensation or
benefits which are excess parachute payments pursuant to section 280G of the
Code.

                4.15        Liabilities. As of the date of this Agreement,
except for liabilities disclosed on Schedule 4.15, neither Company has
liabilities in excess of $500,000 that would be required to be reflected on an
unaudited balance sheet of such Company prepared in accordance with GAAP.

                4.16        Other Assets. Neither of the Companies owns tangible
assets for the generation, transmission or distribution of electricity or the
gathering, transportation, distribution or storage of natural gas or crude oil.

31


--------------------------------------------------------------------------------




                4.17        Licenses. Excluding any Intellectual Property
licenses or permits, the Companies hold, or have the right to use, all licenses
or permits necessary in the operation of the business as currently conducted.

                4.18        Financial Information.

(a)           The Management Reports of the Companies relating to periods in
fiscal year 2005 and the portion of the fiscal year 2006 ended on or prior to
March 31, 2006, taken as a whole, fairly present in a manner consistent with the
past practices of the Companies the economic gross margin and direct operating
costs on an aggregate basis for the Companies (and including, for purposes of
this Section 4.18(a), the CG&E Transactions) for the fiscal year ended on
December 31, 2005 and for the three-month period ended on March 31, 2006;
provided that, for purposes of clarification, such economic gross margin has not
been prepared in accordance with GAAP.

(b)           Except as set forth or described in the work papers prepared by
Deloitte & Touche supporting such financial statements, the unaudited balance
sheets and the related unaudited statements of income and cash flows for CMT
(Houston gas trading) and of CCI (Canada gas trading) as of and for the 12-month
period ended December 31, 2005 and the three-month period ended March 31, 2006,
and attached hereto as Exhibit L, fairly present in all material respects,
substantially in accordance with GAAP, the financial condition, results of
operations and cash flows, taken as a whole, of CMT for the Houston gas trading
business and of CCI for the Canadian gas trading business as of such dates and
for the periods indicated, subject, in the case of such financial statements for
the three-month period ended March 31, 2006, to normal year end adjustments.

                4.19        No Adverse Changes. Except as disclosed in Schedule
4.19, from March 31, 2006 through the Signing Date, there has been no Material
Adverse Effect.

                4.20        Contracts and Commitments.

(a)           Excluding (i) the Transactions and any Contracts and/or Trading
Contracts relating to the Transactions, (ii) Affiliate Contracts,
(iii) Cornerstone Contracts, (iv) any Credit Support associated with the items
listed in Section 4.20(a)(i) through (iii), (iv) Contracts pursuant to which
neither the Company nor any of its assets will be bound or have liability after
Closing (including any Contracts associated with or relating to any Excluded
Items), and (v) Benefit Plans, Schedule 4.20 sets forth a list as of the date of
this Agreement of the following Contracts (including any waiver granted with
respect to the material terms of such Contracts) to which the Company is a party
or by which the Company’s assets are bound (the Contracts listed on
Schedule 4.20 that meet the descriptions in this Section 4.20, being
collectively, the “Material Contracts”):

(A)          each Contract under which it has incurred, assumed or guaranteed
any outstanding indebtedness for borrowed money, whether as borrower, lender or
guarantor, in excess of $1,000,000 and all related security agreements or
similar agreements granting Liens securing such indebtedness for borrowed money;

32


--------------------------------------------------------------------------------




(B)           Contracts containing covenants limiting the freedom of the
Companies to engage in any line of business or compete with any Person or
operate in any geographic location;

(C)           Any Contract pending for the acquisition or disposition, directly
or indirectly (by merger or otherwise) of any of the Capital Stock of the
Companies;

(D)          Any Contracts between the Companies, on one hand, and the Seller or
any Non-Company Affiliate on the other hand;

(E)           Contracts relating to the licensing of Intellectual Property
(other than the Excluded Items) having an annual fee of at least $100,000, but
specifically excluding any licensing agreements generally available,
off-the-shelf or non-customized software; and

(F)           Any (1) employment Contract or consulting contract with a natural
person, in each case requiring annual compensation (including base salary,
bonuses and benefits) in excess of $600,000, and (2) any employee, officer or
director indemnification Contract (other than any Charter Documents), and in the
case of clauses (1) and (2) excluding all Contracts relating to the Incentive
Plan Payment Amount or the Deferred Incentive Plan Amount.

(b)           The Companies have provided Buyer with, or access to, copies of
all Material Contracts, as amended through the date of this Agreement.

(c)           The Companies are not in breach or default under any Material
Contract.

(d)           To the Knowledge of Seller, there are no legally binding oral
contracts (other than oral contracts relating to or associated with the
Marketing and Trading Transactions, such as oral confirmations) to which any
Company is a party.

                4.21        No Conflicting Contracts. Neither Seller nor any of
its Affiliates is a party to any Contract or conducts any business, in each case
that would reasonably be expected to cause a delay or refusal in any
Governmental Authority’s granting of a Buyer Approval or a Seller Approval, and
neither Seller nor any of its Affiliates has any plans to enter into any such
Contract or conduct any such business.

                4.22        Trading. The Companies have established risk
parameters, limits and guidelines in compliance with the Risk Management
Policies to restrict the level of risk that the Companies are authorized to take
with respect to the net position resulting from the physical and financial
commodity transactions, exchange-traded futures and options transactions,
over-the-counter transactions and derivatives thereof and similar transactions.

                4.23        TRS Agreement. The TRS Agreement is a “swap
agreement” as such term is defined in the Bankruptcy Code.

33


--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that:

                5.1          Organization. Each of Buyer and each of its
Affiliates that is a party to an Ancillary Agreement is duly organized and
validly existing under the Laws of its jurisdiction of organization.

                5.2          Authority. Each of Buyer and each of its Affiliates
that is a party to any Ancillary Agreement has all requisite corporate power and
authority to execute and deliver this Agreement and the Ancillary Agreements, as
applicable, to which it is or will be a party and to perform its obligations
hereunder and thereunder, as applicable. The execution and delivery by Buyer,
and each of its Affiliates that is a party to any Ancillary Agreement, of this
Agreement and the Ancillary Agreements to which it is or will be a party, and
the performance by Buyer and such Affiliate of its obligations hereunder and
thereunder, as applicable, have been duly and validly authorized by all
necessary corporate, partnership or company action. This Agreement and the
Ancillary Agreements to which it is or will be a party have been, or when
executed will have been, duly and validly executed and delivered by Buyer and
such Affiliate, and this Agreement and the Ancillary Agreements to which it is
or will be a party constitute, or when executed will constitute, the legal,
valid and binding obligation of Buyer or such Affiliate, as applicable,
enforceable against Buyer or such Affiliate, as applicable, in accordance with
their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, arrangement, moratorium or other similar
Laws relating to or affecting the rights of creditors generally, or by general
equitable principles

                5.3          No Conflicts. The execution and delivery by each of
Buyer, and each of its Affiliates that is a party to an Ancillary Agreement, of
this Agreement and the Ancillary Agreements, as applicable, to which it is or
will be a party, and the performance by Buyer or such Affiliate of its
obligations hereunder and thereunder do not:

(a)           violate or result in a breach of the Charter Documents of Buyer or
such Affiliate;

(b)           violate, breach or result in a default under any Contract to which
Buyer or such Affiliate is a party, except for any such violations, breaches or
defaults that would not reasonably be expected to result in a material adverse
effect on Buyer’s ability to perform its obligations hereunder;

(c)           assuming all required filings, waivers, approvals, consents,
authorizations and notices set forth in Schedule 5.3 (collectively, the “Buyer
Approvals”) and other customary notifications provided in connection with the
consummation with the transaction contemplated by this Agreement have been made,
given, or obtained (i) violate or result in a breach of any Law applicable to
Buyer or such Affiliate or (ii) require any consent or approval of any
Governmental Authority under any Law applicable to Buyer or such Affiliate,
except such violations, breaches, consents or approvals that would not
reasonably be expected to result in a material adverse effect on Buyer’s and
such Affiliates’, taken as whole, ability to perform its obligations hereunder.

34


--------------------------------------------------------------------------------




                5.4          Legal Proceedings. (a) There are no Proceedings
pending or, to Buyer’s Knowledge, threatened against Buyer before or by any
Governmental Authority that would reasonably be expected to have a material and
adverse effect on the ability of Buyer to enter into and perform its obligations
under this Agreement and (b) there are no unsatisfied judgments or open
injunctions binding upon Buyer that would reasonably be expected to have a
material adverse effect on the consummation of the transactions contemplated by
this Agreement. Neither Buyer nor any of its Affiliates is subject to any
supervisory actions by federal bank regulatory authorities under 12 USC 1818(b).

                5.5          Brokers’ Fees. No broker, finder, investment banker
or other Person is entitled to any brokerage fee, finders’ fee or other
commission with respect to the transactions contemplated by this Agreement based
upon arrangements made by Buyer or any of its Affiliates except for fees that
will be paid by Buyer or its Affiliates.

                5.6          Acquisition as Investment. Buyer is acquiring the
Purchased Interests for its own account as an investment without the present
intent to sell, transfer or otherwise distribute the same to any other Person.
Buyer has made, independently and without reliance on Seller (except to the
extent that Buyer has relied on the representation and warranties of Seller in
this Agreement), its own analysis of the Purchased Interests, the Companies, the
Assigned Contracts, the Transactions and the associated Contracts, assets and
employees for the purpose of entering into this Agreement and consummating the
transactions contemplated by this Agreement, and Buyer has had reasonable and
sufficient access to documents, other information and materials as it considers
appropriate to make its evaluations. Buyer acknowledges that the Purchased
Interests are not registered pursuant to the Securities Act of 1933 (the “1933
Act”) and that none of the Purchased Interests may be transferred, except
pursuant to an applicable exception under the 1933 Act. Buyer is an “accredited
investor” as defined under Rule 501 promulgated under the 1933 Act.

                5.7          Financial Resources. Buyer has and, at Closing,
will have sufficient cash on hand to enable it to purchase the Purchased
Interests and satisfy the other obligations of Buyer under this Agreement on the
terms hereof.

                5.8          No Conflicting Contracts. Neither Buyer nor any of
its Affiliates is a party to any Contract or conducts any business, in each case
that would reasonably be expected to cause a delay or refusal in any
Governmental Authority’s granting of a Buyer Approval or a Seller Approval, and
neither Buyer nor any of its Affiliates has any plans to enter into any such
Contract or conduct any such business. Buyer is a “well capitalized”
organization within the meaning of 12 CFR 225.2(r) and is a “well managed”
organization within the meaning of 12 CFR 225.2(s).

                5.9          Opportunity for Independent Investigation. Prior to
its execution of this Agreement, Buyer has conducted to its satisfaction an
independent investigation and verification of the current condition, assets and
affairs of the Companies, the Affiliate Contracts, the Purchased Interests, the
Transactions and the Contracts associated therewith, and the assets and
employees associated with the Companies. In making its decision to execute this
Agreement and the Ancillary Agreements to which it is, or will be, a party and
consummate the transactions contemplated hereby or thereby, Buyer has relied and
will rely solely upon the results of such

 

35


--------------------------------------------------------------------------------




independent investigation and verification and the terms and conditions of this
Agreement, including the Schedules.

                5.10        Federal Reserve Board Filing. On or prior to the
Signing Date, Buyer has filed with the Federal Reserve Board its application for
approval under Section 4 of the Bank Holding Company Act and Regulation Y to
permit Buyer to expand its scope of permitted activities to engage in physical
commodity trading in the United States.

ARTICLE VI
COVENANTS

The Parties hereby covenant and agree as follows:

                6.1          Novation and Assignment of CG&E Transactions. From
the Signing Date through the first date on which all CG&E Transactions have been
assigned or novated to CMT or have expired or terminated:

(a)           Cooperation of Parties:  Buyer agrees to use its commercially
reasonable efforts (and to cooperate and provide Seller, CMT and CG&E with
reasonable assistance) to cause, subject to the receipt of any applicable
Required ISO/RTO Membership for CMT, the novation (or, with the consent of
Seller or CG&E, the assignment) of the CG&E Transactions from CG&E to CMT (with
a goal of achieving a CG&E Transferred Percentage of at least 95% by October 15,
2006) and to obtain any requisite regulatory and any requisite Counterparty
consents (and, if needed, the consent of any Person providing credit support on
behalf of such Counterparty) so that (i) all right, title and interest of CG&E
with respect to the applicable CG&E Transaction for periods accruing from and
after Closing (other than accounts receivable relating to amounts arising under
the CG&E Transactions prior to the Closing) shall be novated or assigned to CMT,
provided that any transfer requiring prior approval from a Governmental
Authority shall be subject to the receipt or waiver of such approval from such
Governmental Authority, (ii) all liabilities and obligations of CG&E and any
Duke Credit Support Provider arising out of or relating to such CG&E Transaction
for periods accruing from and after Closing (regardless of the nature of such
liabilities) shall in the case of an assignment be assumed by CMT and in all
cases such obligations and liabilities shall, effective as of Closing, be
assumed or guarantied by Buyer (or if Buyer does not have the Required Rating,
assumed or guarantied by a Person with a Credit Rating at least equal to the
Required Rating), (iii) each Counterparty and any beneficiary of any Credit
Support provided with respect to such CG&E Transaction shall provide a valid and
binding written release of CG&E and any Duke Credit Support Provider with
respect to all liabilities and obligations of CG&E and any Duke Credit Support
Provider arising out of or relating to such CG&E Transaction for periods
accruing from and after Closing (regardless of the nature of such liabilities),
and (iv) any items of Credit Support being posted by a Duke Credit Support
Provider with respect to such CG&E Transaction are returned to the applicable
Person. It being understood that Seller, CG&E and each Duke Credit Support
Provider are entitled to require that terms substantially similar to those set
forth in items (i) through (vi) above are contained in each CG&E Novation
Agreement and each CG&E Assignment Agreement. Seller agrees to (and to cause
CG&E and, prior to Closing, CMT to) use commercially reasonable efforts to
cooperate with and assist Buyer (and, after Closing, CMT) with the novation or
assignment of such CG&E Transactions pursuant to this Section 6.1.

36


--------------------------------------------------------------------------------




Buyer agrees from and after Closing to cause CMT to use reasonably commercial
efforts to cooperate with and assist Buyer, CG&E and Seller with respect to such
novations or assignments. Upon the effective date of each such novation and
assignment of such CG&E Transactions, the corresponding rights and obligations
of CG&E and CMT under the TRS Agreement with respect to such CG&E Transaction
shall terminate, all in accordance with and subject to the terms and conditions
of Section 2.2 of the TRS Agreement.

(b)           Process for Obtaining Counterparty Consent. Buyer shall offer (or,
when applicable, cause CMT to offer) to each Counterparty to a CG&E Transaction
promptly following the Signing Date (i) a form of cover letter and novation
agreement (or with the consent of Seller or CG&E, an assignment agreement) that
(A) is substantially in the form of Exhibit E (or, in the case of any assignment
agreement, substantially in the form of Exhibit F), with such modifications, if
any, thereto that have been mutually agreed to by Seller and Buyer acting
reasonably, and (B) provides that CMT shall be the transferee or assignee, as
applicable, thereunder effective as of Closing, (ii) a guaranty to be effective
as of Closing, in form and substance reasonably satisfactory to Seller of all
obligations under such CG&E Transaction issued by a Person with Credit Ratings
of at least the Required Rating, and (iii) if a CG&E Transaction is to be
novated to CMT but CMT and the applicable Counterparty are not parties to a
Master Agreement corresponding to the type of Master Agreement then in effect
for such CG&E Transaction, a proposed Master Agreement between CMT and such
Counterparty of a type similar to that governing such CG&E Transaction
containing terms that are at least as favorable in all respects (including
terms, amount and conditions) to such Counterparty as those existing on the
earlier of (x) the date such proposed Master Agreement is being offered and
(y) the Closing and contained in the corresponding Master Agreement that is to
be replaced between CG&E and such Counterparty. Buyer agrees in connection with
the novation or assignment of such CG&E Transaction (and its associated
Contracts) pursuant to this Section 6.1: (A) to offer to and, effective as of
Closing, accept from the Counterparty to such CG&E Transaction terms and
conditions, and (B) to provide or cause CMT to receive credit support, effective
as of the Closing, that, in the case of clauses (A) and (B) above, are at least
as favorable to such Counterparty as those contained in such CG&E Transaction
(and its associated Contracts) on the earlier of (x) the date such credit
support is being offered and (y) the Closing.

(c)           Progress Reports. Buyer shall provide to Seller on the first and
fifteenth day of each month (unless such day is not a Business Day, in which
case such report shall be delivered on the immediately succeeding Business Day)
a report substantially in the form of Exhibit G showing the status of the
novation or assignment process with respect to each CG&E Transaction broken out
by Counterparty and type of Master Agreement and the actions that have been
taken since the prior report and showing such other information as may be
reasonably requested by Seller and reasonably available to Buyer.

(d)           Senior Management Involvement. If on the date that is the later of
the Closing Date and October 15, 2006, the quotient of (i) the absolute value
the expected gross cash flow of the CG&E Transactions (in effect at the Closing)
that have been novated or assigned to CMT in accordance with this Agreement
divided by (ii) the absolute value of the expected gross cash flow of the CG&E
Transactions (in effect at the Closing) (such quotient being the “CG&E
Transferred Percentage”) is less than 95%, then Buyer, on the one hand, and
Seller, on the other hand, shall each nominate promptly (and in any event within
five (5) Business Days after such

37


--------------------------------------------------------------------------------




date) an officer from their senior management, and such senior management
representatives shall promptly thereafter meet (and shall thereafter continue to
meet at agreed upon intervals) to in good faith devise and implement additional
commercially reasonable procedures of Buyer (including the use of additional
personnel of Buyer) to cause the prompt novation, assignment or termination of
any remaining CG&E Transactions.

(e)           Option to Assign CG&E Transactions. If the CG&E Transferred
Percentage is less than 95% on December 15, 2006, then Seller shall have the
option, in its sole discretion, at any time after such date to unilaterally
assign to CMT, or negotiate the termination of, any CG&E Transaction (other than
CG&E Transactions that are “Into Cinergy Seller’s Choice” Contracts) that has
not been novated or assigned from CG&E to CMT by such date.

(f)            Ability to Appoint CMT as Agent for CG&E Transactions. Subject to
the receipt of any required approval from a Governmental Authority, the Parties
agree that CG&E shall have the right at any time after the Closing Date to
appoint CMT (or, with the consent of Buyer, another Affiliate of Buyer) as its
agent with respect to the CG&E Transactions.

                6.2          Regulatory and Other Approvals. From the date of
this Agreement until Closing (the “Interim Period”):

(a)           The Parties shall (and shall cause their respective Affiliates to)
use commercially reasonable efforts to obtain as promptly as practicable all
Seller Approvals, Company Consents and Buyer Approvals and all other material
consents and approvals that any of Seller, Buyer or their respective Affiliates
are required to obtain in order to consummate the transactions contemplated
hereby (including the novation and/or assignment of the CG&E Transactions to
CMT).

(b)           The Parties shall, and shall cause their respective Affiliates to,
(i) make or cause to be made the filings required of such party or any of its
Affiliates under any Laws with respect to the transactions contemplated by this
Agreement and to pay any fees due of it in connection with such filings, as
promptly as is reasonably practicable, (ii) cooperate with the other Party and
furnish the information in such Party’s possession that is necessary in
connection with such other Party’s filings, (iii) use commercially reasonable
efforts to cause the expiration of the notice or waiting periods under any Laws
with respect to the transactions contemplated by this Agreement as promptly as
is reasonably practicable, (iv) promptly inform the other Party of any
communication from or to, and any proposed understanding or agreement with, any
Governmental Authority in respect of such filings, (v) reasonably consult and
cooperate with the other Party in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments and opinions made or submitted by or
on behalf of any Party in connection with all meetings, actions and proceedings
with Governmental Authorities relating to such filings, (vi) comply, as promptly
as is reasonably practicable, with any requests received by such Party or any of
its Affiliates under any Laws for additional information, documents or other
materials, (vii) use commercially reasonable efforts to resolve any objections
as may be asserted by any Governmental Authority with respect to the
transactions contemplated by this Agreement and (viii) use commercially
reasonable efforts to contest and resist any action or proceeding instituted (or
threatened in writing to be instituted) by any Governmental Authority
challenging the transactions contemplated by this Agreement as violative of any
Law. If a Party intends to

38


--------------------------------------------------------------------------------




participate in any meeting with any Governmental Authority with respect to such
filings and if permitted by, or acceptable to, the applicable Governmental
Authorities, it shall give the other Party reasonable prior notice of, and an
opportunity to participate in, such meeting.

(c)           In connection with any such filings, Buyer shall cooperate in good
faith with Governmental Authorities and undertake promptly any and all
commercially reasonable action required to complete lawfully the transactions
contemplated by this Agreement; provided that nothing in this Section 6.2 shall
require Buyer to make any divestiture of any of its assets or any portion of its
business.

(d)           The Parties shall provide prompt notification to each other when
any such consent or approval referred to in this Section 6.2 is obtained, taken,
made, given or denied, as applicable.

(e)           In furtherance of the foregoing covenants:

(i)                    Each Party shall prepare, as soon as is practical
following the Signing Date, all necessary filings in connection with the
transactions contemplated by this Agreement that may be required by FERC or the
Federal Reserve Board, or under the HSR Act, the Competition Act (Canada) or any
other federal, state, provincial or local Laws. Each Party shall submit such
filings as soon as practicable, but in no event later than five (5) Business
Days (subject to extension by mutual agreement) after the execution hereof for
filings with the FERC for authorization of the transactions contemplated by this
Agreement (including the TRS Agreement, the Transition Services Agreement and
the Services Agreement) pursuant to Section 203 of the FPA. The Parties shall
request expedited treatment of any such filings, shall promptly furnish each
other with copies of any notices, correspondence or other written communication
from the relevant Governmental Authority, shall promptly make any appropriate or
necessary subsequent or supplemental filings and shall cooperate in the
preparation of such filings as is reasonably necessary and appropriate.

(ii)                   Buyer and Seller shall not, and shall each cause its
respective Affiliates not to, take any action that could reasonably be expected
to adversely affect the approval of any Governmental Authority of any of the
filings referred to in this Section 6.2.

6.3          Access of Buyer and Seller. During the Interim Period, Seller will
provide Buyer and its authorized Representatives with reasonable access, upon
reasonable prior notice and during normal business hours, to the properties,
books, Contracts, records and appropriate officers and employees of, or
employees performing actions on behalf of, the Companies, but only to the extent
that such access (i) does not unreasonably interfere with the normal operation
of the business of Seller or the Companies and (ii) is reasonably related to the
requesting Party’s obligations and rights hereunder; provided, however, that
Seller shall have the right to (A) have a Representative present for any
communication with officers or employees of, or employees performing actions on
behalf of, the Companies and (B) impose reasonable restrictions and requirements
for safety purposes.  Additionally, Buyer shall hold in confidence all such
information on the terms and subject to the conditions contained in the
Confidentiality Agreement. Notwithstanding the foregoing, Buyer shall have no
right of access to, and Seller shall have no obligation to provide or cause
either of the Companies to provide to Buyer, any

39


--------------------------------------------------------------------------------




information the disclosure of which (1) would jeopardize any privilege available
to such Company, Seller, or any Non-Company Affiliate, (2)  would cause such
Company, Seller, or any Non-Company Affiliate to breach a confidentiality
obligation or (3) would result in a violation of Law.

(b)           Buyer agrees to indemnify and hold harmless Seller, its Affiliates
and their Representatives for any and all Losses incurred by Seller, its
Affiliates or their Representatives arising out of the access rights under
Section 6.3(a), including any claims by any of Buyer’s Representatives for any
injuries or property damage during such access by Buyer to the property of the
Companies or CG&E other than due to the gross negligence or willful misconduct
of Seller and its Representatives.

(c)           For a period of eighteen (18) months following Closing, Buyer
agrees, upon reasonable prior notice from Seller and during normal business
hours, to provide to Seller and its Representatives copies of books and records
of the Companies or relating to the Hired Employees (or, to the extent such
copies are not available, reasonable access to the copies and records of the
Companies and the Hired Employees) solely to the extent relating to events that
occurred prior to Closing and to the extent needed for a legitimate business
purpose as requested in reasonable detail in writing by Seller, but only to the
extent that such access or copies do not unreasonably interfere with the normal
operation of the business of Buyer or the Companies; provided, however, that
Seller shall initiate no contact under this Section 6.3 with the Hired Employees
other than through Buyer’s designated representatives and Buyer shall have
(A) the right to have a Representative present for any communication with
employees or officers of the Companies and (B) the right to impose reasonable
restrictions and requirements for safety purposes. Additionally, Seller shall
hold in confidence all such information on the terms and subject to the
conditions contained in the Confidentiality Agreement to the same extent as such
terms and conditions applied to Buyer. Notwithstanding the foregoing, Seller
shall have no access to, and Buyer shall have no obligation to provide or cause
either of the Companies to provide to Seller, any information the disclosure of
which (1) would jeopardize any privilege available to such Company, Buyer or its
Affiliates, (2)  would cause such Company, Buyer or its Affiliates to breach a
confidentiality obligation or (3) would result in a violation of Law. Seller
agrees to indemnify and hold harmless Buyer, its Affiliates and their
Representatives for any and all Losses incurred by Buyer, its Affiliates or
their Representatives arising out of the access rights under this Section 6.3,
including any claims by any of Seller’s Representatives for any injuries or
property damage during such access by Seller to the property of the Companies
other than due to the gross negligence or willful misconduct of Buyer and its
Representatives.

                6.4          Certain Restrictions.

(a)           During the Interim Period, except as set forth on Schedule 6.4, as
contemplated by this Agreement or as consented to in writing by Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), Seller
shall cause the Companies and, with respect to the CG&E Transactions only, CG&E
to (i) operate in the ordinary course of business and in compliance with the
material provisions of the Risk Management Policies, (ii) use commercially
reasonable efforts to preserve intact the business of the Companies and its
relationship with material customers and others having material business
relationships with the

 

40


--------------------------------------------------------------------------------


Companies, (iii) use commercially reasonable efforts to maintain their tangible
properties and facilities in good working order and condition, ordinary wear and
tear excepted, and (iv) not to:

(A)          repurchase, redeem or otherwise acquire any of the Capital Stock of
the Companies;

(B)           amend or change the Charter Documents of the Companies, liquidate,
dissolve, or otherwise wind up the business of the Companies or merge or
consolidate the Companies with any other Person;

(C)           enter into any joint venture, partnership or similar arrangements;
provided that for purposes of clarification, energy management agreements,
energy marketing agreements and Marketing and Trading Transactions shall not be
considered joint ventures, partnerships or similar arrangements for purposes of
this clause (C);

(D)          fail to use commercially reasonable efforts to renew any permit
necessary for the operation of the business of the Companies;

(E)           make any new, or change any existing, material election with
respect to Taxes of the Companies, other than with respect to sales and use
taxes filings;

(F)           except as may be required to meet the requirements of applicable
Law or GAAP, change any accounting method or practice of the Companies in a
manner that is inconsistent with past practice in a way that would adversely
affect the Companies or their business after Closing;

(G)           authorize any capital expenditure of the Companies in excess of
$2,000,000 other than in the ordinary course of business consistent with past
practice or as needed in connection with the consummation of the transactions
contemplated by this Agreement;

(H)          grant any proxy with respect to the Purchased Interests or deposit
any of the Purchased Interests into a voting trust or enter into any voting
agreement with respect to any of the Purchased Interests;

(I)            make any loan of cash to any Person (other than a Company) other
than (1) loans that will be repaid at or prior to Closing, (2) loans associated
with Marketing and Trading Transactions, the Cornerstone Contracts or any Credit
Support provided in connection therewith or (3) loans to employees entered into
in the ordinary course of business consistent with past practice; provided that
for purposes of clarification in no event will any Marketing and Trading
Transaction of a Company or the purchase or sale of any commodity by a Company
be deemed to be a loan under this clause (I);

(J)            incur any indebtedness for borrowed money other than (1) such
indebtedness that will be repaid at or prior to Closing, (2) such indebtedness
that will be (or that Seller, at its option, elects to be) treated as a current
liability in Net Working Capital, (3) such indebtedness associated with
Marketing and Trading Transactions, the Cornerstone Contracts or any Credit
Support provided in connection therewith, or (4) such indebtedness

41


--------------------------------------------------------------------------------




relating to equipment used in the operations and business of the Companies
incurred in the ordinary course of business consistent with past practice;
provided that for purposes of clarification in no event will any Marketing and
Trading Transaction of a Company or the purchase or sale of any commodity by a
Company be deemed to be the incurrence of indebtedness for borrowed money under
this clause (J);

(K)          enter into any employment agreement or any consulting agreement
with a natural person, in each case that requires annual compensation (including
base salary, bonuses and benefits) in excess of $600,000

(L)           exercise any rights under Section 2 of the Exclusivity Agreement
dated September 20, 2005 by and between CMT and HNG LNG Ventures LLC, HNG
Storage, LP and HNG LNG Ventures LP (as amended or extended) to acquire any
interest in the Project (as defined therein); or

(M)         commit to do any of the foregoing.

(b)           Notwithstanding the foregoing, nothing in the Agreements shall
prevent either Company or CG&E from (i) taking commercially reasonable actions
with respect to emergency situations and regulatory requirements or other
requirements of Law so long as Seller shall, upon receipt of notice of any such
actions, promptly inform Buyer of any such actions taken outside the ordinary
course of business, (ii) taking actions as are reasonably necessary to allow the
Companies to operate their businesses (as currently conducted and after taking
into account the transactions contemplated by this Agreement) on a stand alone
basis separate from Seller and the Non-Company Affiliates, including actions to
enable the Companies to enter into Marketing and Trading Transactions with
respect to power, coal, emissions and firm transportation rights and including,
at Seller’s option, terminating (A) Contracts between a Company and a
Non-Company Affiliate or Contracts to which CG&E is a party and (B) any
Marketing and Trading Transaction between CG&E and a third party associated with
such Contracts described in clause (A), and (iii) taking any actions that would
not reasonably be expected to adversely affect the Companies after Closing.

                6.5          Migration Services. During the Interim Period,
Seller shall provide or cause to be provided to the Companies the migration
services described on Schedule 6.5 (the “Migration Services”) and shall use
commercially reasonable efforts to transfer to CMT or obtain on behalf of CMT
licenses for all third party Software used in the operations and business of the
Companies (and the CG&E Transactions) as currently conducted (the “Third Party
Software”). The Migration Services shall be performed in accordance with a
written plan (the “Migration Plan”). Seller shall be responsible for preparing,
revising and finalizing the Migration Plan within ten (10) days following the
Signing Date; provided that Seller shall cooperate and work closely with Buyer
in developing the Migration Plan (including incorporating Buyer’s reasonable
suggestions) and the Migration Plan shall be subject to Buyer’s reasonable
approval, such approval not be unreasonably withheld. Until Closing or the
completion of the Migration Services, whichever occurs first, Seller shall
review with Buyer at least on a weekly basis, or as often as otherwise may be
reasonably requested by Buyer, the status of the Migration Services. If the
Migration Services are not successfully completed as of the Closing Date, then
the Migration Services shall be performed by Seller under the terms of the
Transition Services

42


--------------------------------------------------------------------------------




Agreement and at Seller’s sole cost and expense to the extent specified in the
Transition Services Agreement. If the Seller has not successfully transferred
to, or obtained on behalf of, CMT licenses to any Third Party Software as of the
Closing Date, Seller shall continue (for a period of 90 days after the Closing
Date) to use commercially reasonable efforts to transfer to, or obtain on behalf
of, CMT such licenses at Seller’s sole cost and expense. For purposes of
clarification, the failure to complete the Migration Services and/or transfer to
(or obtain on behalf of) CMT the Third Party Software shall not delay or prevent
Closing. If Seller has not successfully transferred to, or obtained on behalf
of, CMT licenses to any Third Party Software by the 90th day after the Closing
Date, Buyer shall have the right to obtain a license to such Third Party
Software and shall be entitled to indemnification from Seller for the reasonable
cost thereof pursuant to Section 10.1(a)(vi).

                6.6          Use of Certain Names. Within forty-five (45) days
following Closing, Buyer shall cause the Companies to cease using the words
“Cinergy,” “CMT”, “CCI”, “Duke”, “Duke Energy”, and any word or expression
similar thereto or constituting an abbreviation or extension thereof (the
“Seller Marks”), including eliminating the Seller Marks from the property of the
Companies and disposing of any unused stationery and literature of the Companies
bearing the Seller Marks, and thereafter, Buyer shall not, and shall cause the
Companies and their Affiliates not to, use the Seller Marks or any logos,
trademarks, trade names, trade dress or other similar Intellectual Property
rights belonging to Seller or any Affiliate thereof, and Buyer acknowledges that
it, its Affiliates and the Companies have no rights whatsoever to use the Seller
Marks or related Intellectual Property. Notwithstanding the foregoing, Buyer
shall have seventy-five (75) days following Closing to effect the changes in the
name “CMT” as reflected in the market-based tariff on file with the FERC.
Without limiting the foregoing:

(a)           Within five (5) Business Days after the Closing Date, Buyer shall
cause each Company whose name contains any of the Seller Marks to change its
name to a name that does not contain any of the Seller Marks.

(b)           Within forty-five (45) days after the Closing Date, Buyer shall
provide evidence to Seller, in a format that is reasonably acceptable to Seller,
that Buyer has made all governmental filings required pursuant to clause
(a) above and has provided notice to all applicable Governmental Authorities and
all counterparties to any material Contracts regarding the sale of the Companies
to Buyer and the new addresses for notice purposes.

                6.7          Support Obligations.

(a)           Buyer recognizes that certain of the Non-Company Affiliates have
provided and/or will provide Credit Support (i) to the Companies, (ii) with
respect to the Affiliate Contracts, and/or (iii) with respect to the CG&E
Transactions pursuant to certain Credit Support obligations (the “Support
Obligations”).

(b)           Prior to Closing, Buyer shall use commercially reasonable efforts
to effect the full and unconditional release, effective as of the Closing, of
the Non-Company Affiliates

43


--------------------------------------------------------------------------------




from all Support Obligations, including by undertaking the following promptly
following the Signing Date:

(i)                    offering to each beneficiary thereof a guaranty from a
Person with Credit Ratings at least equal to the Required Rating to replace each
existing guaranty that is a Support Obligation, which shall contain terms at
least as favorable to such beneficiary thereof in all respects (including terms,
amount and conditions) than such existing guaranty (other than with respect to
the credit rating of the guarantor); provided, that if the beneficiary of any
existing guaranty does not accept such a replacement guaranty by the date that
is ninety (90) days after the Signing Date (A) and the terms of such existing
guaranty or of any Contract or Law requiring such existing guaranty to be
maintained permit the replacement of such existing guaranty with another form of
credit support, Buyer will offer the beneficiary of such existing guaranty such
other form of credit support in order to obtain the release of such existing
guaranty or (B) if the terms of such existing guaranty or of any such Contract
or Law requiring such existing guaranty to be maintained do not so permit the
replacement of such existing guaranty, Buyer will offer to replace such existing
guaranty with a Letter of Credit or cash in the amount of such existing guaranty
in substitution therefor;

(ii)                   furnishing a Letter of Credit to replace each existing
letter of credit that is a Support Obligation (including all such letters of
credit posted by or on behalf of any Duke Credit Support Provider with respect
to the Transactions) containing terms and conditions that are substantially
identical to the terms and conditions of such existing letter of credit;

(iii)                  instituting an escrow arrangement to replace each
existing escrow arrangement that is a Support Obligation with terms at least as
favorable to the counterparty thereunder than the terms of such existing escrow
arrangement;

(iv)                  posting a surety or performance bond to replace each
existing surety or performance bond that is a Support Obligation issued by a
Person having a net worth and Credit Rating at least equal to those of the
issuer of such existing surety or performance bond, and containing terms and
conditions that are substantially identical to the terms and conditions of such
existing surety or performance bond;

(v)                   posting cash to replace any cash that is a Support
Obligation provided by a Non-Company Affiliate; provided that Buyer shall have
the option to offer a Letter of Credit to replace such cash so long as such
Letter of Credit is (A) non-recourse to Seller or any Non-Company Affiliate,
(B) issued by Buyer in favor of the applicable Counterparty, (C) in a form
acceptable to the applicable Counterparty and Buyer (with a copy of such form of
such Letter of Credit provided by Buyer to Seller prior to such Letter of Credit
being offered to such Counterparty) and (D) not reasonably expected to delay the
consent of the applicable Counterparty to the release of such Credit Support;
and

(vi)                  replacing any other security agreement or arrangement on
substantially identical terms and conditions to the existing security agreement
or arrangement that is a Support Obligation.

44


--------------------------------------------------------------------------------




(c)           Buyer shall use commercially reasonable efforts to cause the
beneficiary or beneficiaries of the Support Obligations to (i) remit any cash to
Seller or one of its Affiliates, as applicable, held under any escrow
arrangement that is a Support Obligation promptly following the replacement of
such escrow arrangement pursuant to Section 6.7(b)(iii) and (ii) terminate and
redeliver to Seller or one of its Affiliates each original copy of each original
guaranty, letter of credit or other instrument constituting or evidencing such
Support Obligations; provided that if a party is unable to return such item of
Credit Support (in the form of guaranties, letters of credit or other
instruments constituting or evidencing such Support Obligations (other than
cash)) because such items of Credit Support cannot be located after diligent
efforts, then in lieu of returning such item of Credit Support the party
obligated to make such return may, with the consent of the Person entitled to
receive such Credit Support, provide an affidavit of lost guaranty, letter of
credit or such other instrument, which shall contain an indemnity reasonably
satisfactory to such receiving party and which shall acknowledge that such
Credit Support is terminated and no further obligations exist thereunder.

(d)           If Buyer is not successful, following the use of commercially
reasonable efforts, in obtaining the complete and unconditional release of the
Non-Company Affiliates from any Support Obligations as of Closing (each such
Support Obligation, until such time as such Support Obligation is released in
accordance with this Section 6.7(d)(i), a “Continuing Support Obligation”),
then:

(i)                    from and after the Closing, Buyer shall use its
commercially reasonable efforts to obtain promptly the full and unconditional
release of Seller and the Non-Company Affiliates from each Continuing Support
Obligation;

(ii)                   Buyer shall indemnify Seller and the Non-Company
Affiliates for any Losses incurred by it or the Non-Company Affiliates in
connection with each Continuing Support Obligation;

(iii)                  Buyer shall not, and shall cause the Companies not to,
effect any amendments or modifications or any other changes to the contracts or
obligations to which any of the Continuing Support Obligations relate, or to
otherwise take any action, in each case that increases, extends or accelerates
the liability of the Non-Company Affiliates under any Continuing Support
Obligation, without Seller’s prior written consent; and

(e)           Until such time as all Continuing Support Obligations in the form
of guaranties have been fully and unconditionally released in accordance with
Section 6.7(d), Buyer shall pay to Seller or Seller’s designee on the last
Business Day of each month beginning on the last Business Day of the three month
anniversary of the Closing Date (each, a “Payment Date”) a fee of 0.55% (on a
per annum basis) on (i) the maximum aggregate exposure (determined solely by
reference to the maximum amount that may be guaranteed under Continuing Support
Obligations in accordance with the terms thereof with respect to Continuing
Support Obligations that are capped, and determined solely by reference to the
mark-to-market exposure thereunder with respect to Continuing Support
Obligations that are not capped), calculated as of the 15th day of such month in
which the applicable Payment Date occurs, of the applicable Seller or
Non-Company Affiliates providing such Continuing Support Obligations. Buyer
shall deliver to

45


--------------------------------------------------------------------------------




Seller on each Payment Date a listing of any releases of Continuing Support
Obligations pursuant to Section 6.7(d) obtained since the prior Payment Date.

(f)            Notwithstanding anything in this Agreement to the contrary,
Seller and the Non-Company Affiliates may not terminate any Continuing Support
Obligations at any time after the Closing until such Continuing Support
Obligations terminate or expire by their terms or by consent of the applicable
beneficiary or are replaced pursuant to this Section 6.7.

(g)           Buyer shall have the right to contact and have discussions with
each beneficiary of a Support Obligation in order to satisfy its obligations
under this Section 6.7; provided, however, that Buyer shall give Seller prior
notice before making any such contact and Seller shall have the right to be
present during any such discussions.

(h)           From and after Closing, Buyer shall provide or cause to be
provided all Credit Support required to be provided with respect to the CG&E
Transactions pursuant to the terms of the TRS Agreement.

(i)            Promptly following the effective date of the termination or
expiration in full of any Continuing Support Obligation in the form of a letter
of credit (i) that was posted by a Duke Credit Support Provider on behalf of a
Company (which, for purposes of clarification, shall not include any Credit
Support provided with respect to the CG&E Transactions) and (ii) to the extent
that such letter of credit was included in the calculation of the Credit Support
Payment made by Buyer to Seller pursuant to Article II, Seller shall return to
Buyer an amount of cash equal to the portion of the Credit Support Payment
allocated to such letter of credit in the calculation thereof minus the amount
of any drawings made on such letter of credit on or after Closing and prior to
the date of the termination or expiration of such letter of credit.

                6.8          Excluded Items. Notwithstanding anything in this
Agreement to the contrary, Buyer and Seller agree that the Purchased Interests
shall exclude those items listed on Schedule 6.8 (collectively, the “Excluded
Items”), Seller shall retain all benefits and liabilities with respect to the
Excluded Items, and Seller shall, prior to the Closing, cause the Companies to
distribute, transfer or assign each Excluded Item to Seller or a Non-Company
Affiliate. With respect to the Excluded Item identified as item 1 on Schedule
6.8, Seller shall use its commercially reasonable efforts (before and, if
necessary, for a reasonable period after the Closing) to effect a release of CCI
from any liabilities thereunder in connection with or following such
distribution, transfer or assignment.

                6.9          Employee and Benefit Matters. (a) Seller shall
provide Buyer as soon as practicable after the Signing Date and shall update as
appropriate through the Closing Date a list of certain employees of Seller or
its Non-Company Affiliates (the “Available Employees”) that Seller and its
Affiliates will make available to Buyer to discuss potential employment with
Buyer (which discussions the Parties agree shall not violate Section 6.9(c)). In
addition, Seller shall provide Buyer as soon as practicable after the Signing
Date and shall update as appropriate until and through the Closing Date a list
of the Affiliates of Seller which employ each such employee. As requested by
Buyer and within five (5) Business Days of any such request following the
Signing Date, Seller will provide to Buyer (i) to the extent permitted by any
applicable Contract and Laws, aggregated employee information (with ranges and
averages) as described in Buyer’s

46


--------------------------------------------------------------------------------




request relating to employee compensation and benefits of the Available
Employees and (ii) to the extent permitted by any applicable Contract and Laws,
specific information as described in Buyer’s request relating to each Available
Employee as of a specified date regarding such employee’s name, salary, job
title and work location for the sole purpose of assisting Buyer to comply with
this Agreement and to evaluate Available Employees for potential employment, and
for no other purpose. Buyer agrees that such information shall be maintained in
a confidential manner and shall be made available only to those with a business
need-to-know the information, and that Buyer shall have sole responsibility for
its selection decisions of new employees without any other input or involvement
in any manner from Seller. Buyer is not obligated to hire any Available Employee
but may interview all Available Employees. It is understood and agreed that
(i) Buyer’s expressed intention to extend offers of employment as set forth in
this Section shall not constitute any commitment, Contract or understanding
(expressed or implied) of any obligation on the part of Buyer to a post-Closing
employment relationship of any fixed term or duration or upon any terms or
conditions other than those that Buyer may establish pursuant to individual
offers of employment, and (ii) employment offered by Buyer is “at will” and may
be terminated by Buyer or by an employee at any time for any reason (subject to
any written commitments to the contrary made by Buyer or an employee and
applicable requirements of law).

(b)           Within sixty (60) days after the Signing Date, Buyer shall make
offers of employment to each of the Available Employees that Buyer desires to
employ after Closing and such offer shall include terms and provisions that are
consistent with the provisions of this Section 6.9, as reasonably determined by
Buyer. Within sixty (60) days after the Signing Date, Buyer shall provide Seller
with a list of the Available Employees to whom it has made offers of employment.
Within seventy-five (75) days after the Signing Date (and in no event later than
three (3) Business Days prior to Closing), Buyer shall notify Seller as to each
Available Employee who has accepted employment with Buyer or any of its
Affiliates (each a “Continued Employee”), which acceptance may be conditioned
upon the occurrence of the Closing and other typical hiring policies, and each
Available Employee who has rejected Buyer’s offer of employment. Buyer shall
indemnify and hold harmless Seller and its Affiliates with respect to all claims
and liabilities directly relating to or arising out of Buyer’s employee
selection and employment offer process described in this
Section 6.9(b) (including any claim of discrimination or other illegality in
such selection and offer process, except for any claims of illegality by Seller
or its Affiliates in identifying the Available Employees eligible for potential
employment with Buyer under Section 6.9(a)). As soon as administratively
practicable after Buyer provides Seller with a list of the Continued Employees
in accordance with this Section 6.9(b), Seller shall provide to Buyer as
reasonably requested by Buyer, with respect to each Continued Employee on such
list and subject to the consent of any such employee that Seller determines is
required by Law, information as of a specified date regarding such employee’s
current base salary or wages, hire date, and vacation, personal time and other
compensation accrual to the extent such information has not previously been
provided by Seller to Buyer. The employment with Buyer or an Affiliate of Buyer
of each Continued Employee shall be effective as of the Closing Date; provided,
however, that with respect to a Continued Employee who is not actively at work
on the Closing Date because he or she is on a leave of absence approved by the
Seller or the Affiliate employing such Continued Employee immediately prior the
Closing Date, the employment by Buyer or an Affiliate of Buyer of such Continued
Employee shall be effective as of a date mutually agreed upon by Buyer (or
Buyer’s Affiliate) and such Continued Employee, provided

47


--------------------------------------------------------------------------------




that the Continued Employee is available to actively work for Buyer or an
Affiliate of Buyer as of such date. Each Continued Employee who becomes employed
by Buyer or an Affiliate of Buyer in accordance with the foregoing provisions of
this Section 6.9(b) is hereinafter referred to as a “Hired Employee”, and the
date on which such Hired Employee becomes an employee of the Buyer or an
Affiliate of Buyer is hereinafter referred to as such employee’s “Hire Date”.
Nothing in the foregoing shall affect the right of Seller, or any Affiliate of
Seller, to terminate the employment of an Available Employee for any reason or
at any time.  In no event shall the terms “Available Employees” or “Continued
Employees” or “Hired Employees” as used in this Agreement be deemed to refer to
Canadian Employees.

(c)           Buyer agrees that for the one-year period following the Closing
Date or the date of termination of this Agreement pursuant to Section 9.1,
whichever is applicable, it will not employ, and will cause its Affiliates not
to employ, any employees or contractors of the Seller or its Affiliates (other
than the hiring of the Available Employees in accordance with Section 6.9(b))
without Seller’s prior written consent and that neither the Buyer nor any of its
Affiliates will, directly or indirectly, in any manner whatsoever, solicit for
hire or employment any officer, employee or contractor of the Seller or any of
its Affiliates whom Buyer or its Affiliates learned of in connection with the
acquisition contemplated hereby (other than as provided in Section 6.9(b)) for
the one-year period following the Closing Date or the date of termination of
this Agreement pursuant to Section 9.1; provided, however, that this sentence
shall not apply to any solicitation (or any hiring as a result of any
solicitation) that consists of advertising in a newspaper or periodical of
general circulation or through the Internet and shall further not apply to any
unsolicited attempt by any such employee or contractor to secure an employment
relationship with the Buyer. Seller agrees, if the Closing occurs, for the
one-year period following the Closing Date, that it will not employ, and will
cause its Affiliates not to employ, any of the Hired Employees without Buyer’s
prior written consent and that neither the Seller nor any of its Affiliates
will, directly or indirectly, in any manner whatsoever, solicit for hire or
employment any of the Hired Employees for the one-year period following the
Closing Date; provided, however, that this sentence shall not apply to any
solicitation (or any hiring as a result of any solicitation) that consists of
advertising in a newspaper or periodical of general circulation or through the
Internet and shall further not apply to any unsolicited attempt by any such
employee to secure an employment relationship with the Seller.

(d)           Effective as of the Closing Date (or, if later, effective as of
the Hire Date with respect to those Continued Employees who are on an approved
leave of absence on the Closing Date) the Hired Employees shall cease to
participate in all Benefit Plans (except for the Retention Plan and except for
the payments described in Section 6.9(n)) of Seller or its Affiliates providing
benefits to any of the Hired Employees (the “Seller Plans” or a “Seller Plan” as
applicable). Without limiting the generality of the foregoing, Seller or its
respective Affiliates shall be responsible for the payment of all amounts due to
Hired Employees under the “Duke Energy Americas Annual Incentive Target Plan”.
Except as specifically provided herein, Buyer shall not assume any of the Seller
Plans, and Seller or its Affiliates shall retain all liabilities and obligations
with respect to all of the Seller Plans. Except as specifically provided
otherwise herein, neither the Buyer, the Companies, nor any of their Affiliates
shall have any liability or obligation relating to any Hired Employee, Continued
Employee or Available Employee with respect to periods prior to the Closing
Date.

48


--------------------------------------------------------------------------------




(e)           From and after the Closing Date, Buyer shall cause each Hired
Employee to be provided with compensation and benefits on a basis substantially
similar to those provided to similarly situated employees of Buyer and its
Affiliates; provided, however, that if the employment of any Hired Employee is
terminated by Buyer or an Affiliate of Buyer for a reason other than “cause”, as
such term is defined below, within one year after the Hired Employee’s Hire
Date, then Buyer shall provide such Hired Employee with severance benefits at
least equal to the severance benefits set forth in a list delivered to Buyer by
Seller on the Signing Date and which may be updated by Seller before the Closing
Date as appropriate to add additional employees who became Available Employees
after the Signing Date; and, provided further, that if a Hired Employee is
subject to an employment agreement with Buyer or an Affiliate of Buyer that
provides severance benefits to such Hired Employee, then such Hired Employee
will be entitled to only those severance benefits provided under the employment
agreement unless such employment agreement specifically provides otherwise. For
purposes of this Section 6.9(e), “cause” means:  (i) the willful and continued
failure, refusal or neglect by the employee to substantially perform his or her
duties and obligations; (ii) gross misconduct by the employee, including without
limitation, gross insubordination, in respect to the duties or obligations of
the employee; (iii) any intentional or negligent act by the employee having the
effect of materially injuring the business or reputation of Buyer, or any of its
Affiliates, and which causes economic harm to any such entity; or (iv) the
employee’s conviction, plea of nolo contendre, or deferred adjudication for a
felony or misdemeanor involving moral turpitude. Notwithstanding the foregoing,
Buyer shall cause each Hired Employee and his or her eligible dependents
(including all such Hired Employee’s dependents covered immediately prior to the
Closing Date by a group health plan maintained by Seller or an Affiliate of
Seller) to be eligible to be covered under a group health plan maintained by
Buyer or an Affiliate of Buyer that (1) provides major medical and dental
benefits coverages to the Hired Employee and such eligible dependents effective
immediately upon the Closing Date and (2) credits such Hired Employee, for the
year during which such coverage under such group health plan begins, with any
deductibles and co-payments already incurred during such year under a group
health plan maintained by Seller or an Affiliate of Seller; provided, however,
that if credit for deductibles and co-payments is not permitted by the insurer
for the Buyer’s group health plan, then Buyer shall reimburse the Hired Employee
for the duplicative cost of deductibles and co-payments incurred by the Hired
Employee; and provided further that for purposes of applying this clause
(2) with respect to any Hired Employee, the Hired Employee shall be responsible
for providing the necessary information to Buyer based on explanation of benefit
forms received by the Hired Employee from the group health plan maintained by
Seller or an Affiliate of Seller. From and after the Closing Date, Buyer shall
(and shall cause the Companies and their respective Affiliates, as the case may
be to) recognize each Hired Employee’s years of company service prior to the
Closing Date with Seller and its Affiliates and any other Person that was
acquired by Seller or an Affiliate of Seller (whether through purchase, merger
or other combination) for purposes of terms of employment, compensation and
eligibility, vesting or other benefit/coverage eligibility, benefit accrual and
benefit determination under all employee benefit and compensation plans and
programs maintained after the Closing by Buyer, the Companies, and their
respective Affiliates in which such Hired Employee is permitted to participate
(other than for benefit accrual purposes under any defined benefit pension
plan), including paid vacation, paid sick time and severance benefits except for
Buyer’s medical flexible spending account plan, and except for Buyer’s long-term
disability plan, to the extent such service crediting is inconsistent with the
terms of Buyer’s long-

49


--------------------------------------------------------------------------------




term disability plan. Buyer shall cause each employee welfare benefit plan or
program sponsored by Buyer or an Affiliate of Buyer that the Hired Employees may
be eligible to participate in on or after the Closing Date to waive any
preexisting condition exclusion or restriction with respect to participation and
coverage requirements applicable to such Hired Employees. From and after the
Closing Date, Buyer shall (and shall cause the Companies and their respective
Affiliates, as the case may be to) recognize and give each Hired Employee credit
for his or her accumulated personal time (but not in excess of twenty (20) days)
as of the Closing Date under the personal time program maintained by Seller and
its Affiliates, which accumulated personal time is set forth on a list delivered
by Seller to Buyer on the Signing Date and which may be updated by Seller before
the Closing Date as appropriate to reflect additional accruals of such time for
the period between the Signing Date and the Closing Date and to add additional
employees who became Available Employees after the Signing Date.

(f)            Claims of Hired Employees and their eligible beneficiaries and
dependents for medical, dental, prescription drug, life insurance or other
welfare benefits (“Welfare Benefits”) (other than disability benefits) that are
incurred before the Hire Date of such Hired Employee (and to the extent a Hired
Employee elects to continue to be covered by a Seller Plan in accordance with
Code section 4980B, on and after the Hire Date, claims under the applicable
Seller’s Plan for the period during which such Hired Employee is covered by the
applicable Seller’s Plan pursuant to such section 4980B election) shall be the
sole responsibility of Seller and the Seller Plans. Except as described in the
preceding sentence, claims of Hired Employees and their eligible beneficiaries
and dependents for Welfare Benefits (other than disability benefits) that are
incurred from and after the Hire Date of such Hired Employees shall be the sole
responsibility of Buyer and its Affiliates. For purposes of this paragraph, a
medical/dental claim shall be considered incurred on the date when the
medical/dental services are rendered or medical/dental supplies are provided,
and not when the condition arose or when the course of treatment began. Claims
of individuals receiving long-term disability benefits under a Seller Plan as of
the Closing Date shall be the sole responsibility of Seller and the Seller
Plans. Claims made by the Hired Employees and their eligible beneficiaries and
dependents for short-term or long-term disability benefits from and after the
Closing Date shall be the sole responsibility of Buyer and its Affiliates
(without regard to whether the circumstances giving rise to such claim occurred
before, on or after the Closing Date).

(g)           All claims for health care and dependent care flexible spending
account benefits submitted after the Hire Date for expenses incurred prior to
the Hire Date (and to the extent a Hired Employee elects to continue to be
covered by a Seller Plan in accordance with Code section 4980B, for expenses
incurred on and after the Hire Date for the period during which such Hired
Employer continues to be covered by Seller’s Plan pursuant to such section 4980B
election) by Hired Employees shall be paid by Seller’s or its Affiliates’ health
care and dependent care flexible spending account plan to the extent permitted
in accordance with the terms of such plan.

(h)           Claims for workers’ compensation benefits for Hired Employees
arising out of injuries or illnesses occurring prior to their respective Hire
Dates shall be the responsibility of Seller. Claims for workers’ compensation
benefits for Hired Employees arising out of injuries or illnesses occurring on
or after their respective Hire Dates shall be the responsibility of Buyer.

 

50


--------------------------------------------------------------------------------


(i)            Notwithstanding anything to the contrary in this Section 6.9,
Buyer shall have the right to use an Affiliate of Buyer as operator to hire
Available Employees and to perform certain actions on behalf of Buyer under this
Section 6.9, provided that in no event will such use of or performance by an
Affiliate release Buyer from any of its obligations under this Section 6.9.
Further, to the extent that Buyer uses an Affiliate for hiring purposes, Buyer
shall require such Affiliate to comply with all obligations arising from this
Agreement or applicable law relating to the confidentiality and privacy of
information of the Available Employees.

(j)            Upon the request of Buyer, Seller shall obtain the written
resignation of any Hired Employee from any directorship or officer position with
any of the Companies effective as of the Closing Date. Nothing herein shall
preclude Seller from obtaining employment resignations without Buyer’s consent.

(k)           Buyer will recognize, and will cause CCI to continue to recognize,
all service of the Canadian Employees with CCI or its Affiliates accrued prior
to the Closing Date for all purposes of the employment or termination of
employment of the Canadian Employees and under any Canadian Employee Benefit
Plan and for purposes of eligibility for participation in any compensation or
benefit plan instituted by CCI or Buyer for the benefit of the Canadian
Employees following Closing. Buyer will maintain, or cause CCI to maintain, in
full force and effect the Canadian Employee Benefit Plans for the benefit of the
Canadian Employees for a period of one (1) year following the Closing Date, on
terms at least as favorable to the Canadian Employees as provided under such
plans prior to Closing. Seller shall have no liability for severance or other
damages to any such Canadian Employee and Buyer shall indemnify, defend and hold
the Seller Indemnified Parties harmless in respect thereof in accordance with
the provisions of Section 10.1(b). Seller and Buyer agree that each of them
shall use and disclose any personal information that comprises part of the
documents and the schedules referred to in Sections 4.13 or 4.14 and any other
personal information that comprises part of the Purchased Interests only for
those purposes for which the personal information was initially collected from
or in respect of the individuals. Nothing in this Section 6.9 shall be construed
so as to restrict either Party from obtaining consent of an individual to the
collection, use or disclosure of personal information about the individual for
purposes that are beyond the purposes for which the information was initially
collected.

(l)            Nothing in this Agreement shall affect the right of Seller or any
other Affiliate of Seller  to terminate the employment of an Available Employee
or Canadian Employee for any reason or at any time prior to Closing Date. This
Section 6.9 shall not be construed to alter the at-will status of any Available
Employee or otherwise interfere with any rights of either Seller, the Available
Employees or the Canadian Employees to sever the employment relationship.
Nothing in this Agreement shall be deemed to prevent or restrict in any way the
right of Buyer after the Closing to terminate, reassign, promote or demote any
of the Hired Employees or to change adversely or favorably the title, powers,
duties, responsibilities, functions, locations, salaries, other compensation or
terms or conditions of employment of such employees.

(m)          Notwithstanding any other provision of this Agreement to the
contrary, Buyer will incur no liability under or with respect to the Retention
Plan; provided, however, that if, following the Closing Date, a Hired Employee’s
employment with the Buyer is terminated for

51


--------------------------------------------------------------------------------




any reason prior to the end of the month following that date which is three
months after the Closing Date, Buyer will promptly notify Seller of such Hired
Employee’s termination of employment and provide Seller with such information
regarding the circumstances of such termination as Seller may reasonably request
to the extent that Buyer is permitted to provide such information under
applicable Laws. Except as provided in Section 6.9(n), Buyer will not assume,
and will have no obligations under or with respect to, any employment agreements
or employment offer letters with any Available Employee and Seller or any of its
Affiliates.

(n)           Seller shall pay or cause an Affiliate of Seller to pay at or
promptly following Closing to the Hired Employees annual bonuses for 2006 at
least equal to the aggregate amount of the Incentive Plan Payment Amount. In
addition, Buyer shall assume and pay or cause an Affiliate of Buyer to assume
and pay to each Hired Employee during March of 2007 the portion of the Deferred
Incentive Plan Amounts that is payable to such Hired Employee pursuant to the
terms of the Incentive Plan and in accordance with information Seller shall
provide to Buyer regarding the portion of such Deferred Incentive Plan Amount
that is payable to such Hired Employee as set forth in a list under the heading
“Deferred 2005 Bonus Amounts” to be delivered by Seller to Buyer on the Signing
Date. Except as otherwise described in this Section 6.9(n), Buyer will not
assume, and will have no obligations or rights under or with respect to, the
Incentive Plan. Buyer will not assume, and will have no rights or obligations
under or with respect to, letter agreements or similar written commitments or
arrangements between any Hired Employee and Seller or any of its Non-Company
Affiliates, except that, with respect to such letter agreements or similar
written commitments or arrangements, Buyer shall pay or cause an Affiliate of
Buyer to pay to each Hired Employee, at the times and in the forms as set forth
in the applicable letter agreements or written commitments or arrangements
(including those entered into by the Seller or any such Affiliate after the
Signing Date and prior to Closing), the portion of the Deferred Incentive Plan
Amount described in clause (ii) of the definition thereof that is payable to
such Hired Employee pursuant to the terms of such applicable letter agreement or
written commitment or arrangement providing for such payments, and in accordance
with the information regarding the Hired Employees and the amounts payable with
respect to such letter agreements or written commitments or arrangements
contained in a list under the heading “Other Deferred Amounts” to be delivered
by Seller to Buyer on the Signing Date. Buyer agrees to withhold or to cause an
Affiliate of Buyer to withhold from the amounts paid by Buyer or such Affiliate
of Buyer to Hired Employees pursuant to this paragraph all applicable taxes
required to be withheld from such amounts and to pay employer employment tax
obligations with respect to such amounts and remit such tax withholdings and tax
payments to the applicable tax agencies and authorities in accordance with
applicable tax laws.

(o)           Upon the terms and subject to the conditions set forth in this
Agreement, Buyer and Seller each agree to use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with each other in doing, all things necessary, proper or
advisable to carry out the provisions of this Section 6.9 and other provisions
of this Agreement relating to employees and employee benefit plans and
arrangements and Seller shall promptly provide Buyer with such information
regarding Available Employees as Buyer shall reasonably request to exercise its
rights under this Section 6.9 and to carry out its obligations under this
Section 6.9 and this Agreement. Buyer shall have the right to review in advance,
and to the extent practicable the parties will consult with each other on, any
communications with or information provided to Available Employees with respect

52


--------------------------------------------------------------------------------




to their employment or possible employment with Buyer and the transactions
contemplated by this Agreement. In order to permit Seller to make the payments
required pursuant to this Section 6.9, or any other payments, Buyer shall
(i) notify Seller within three (3) Business Days after the employment of any
Hired Employee terminates, which notice shall specify whether the Hired Employee
terminated employment voluntarily or involuntarily, (ii) if such termination
occurred involuntarily, the Buyer shall provide Seller with such additional
information as the Seller shall reasonably request in order to allow it to
determine whether the Hired Employee is entitled to payments as described in
this Section 6.9 as a result of such termination and (iii) provide such
additional information as is reasonably requested by Seller to enable it to
determine whether a Hired Employee is entitled to payments from Seller and its
Affiliates, provided in the case of clause (ii) or (iii) that Buyer is permitted
to provide the requested information in accordance with applicable Laws.

(p)           Notwithstanding any other provision of this Agreement, nothing
shall prevent Seller or its Affiliates from amending (after obtaining the
consent of any Hired Employee, if necessary) any Benefit Plan and any other
agreement or plan referenced in this Section 6.9., except to the extent any such
amendment would increase the amounts payable by Buyer or its Affiliates
hereunder.

                6.10        Termination of Certain Services and Contracts.
Notwithstanding anything in this Agreement to the contrary, prior to the
Closing, Seller shall (i) terminate, sever, or assign to Seller or a Non-Company
Affiliate effective upon or before the Closing any services provided to any of
the Companies by Seller or a Non-Company Affiliate, including the termination or
severance of insurance policies, Tax services, legal services and banking
services (including the severance of any centralized clearance accounts),
(ii) use commercially reasonable efforts to terminate or assign to Seller or a
Non-Company Affiliate each Contract listed on Schedule 6.10, and (iii) cause all
Claims or obligations (contingent or otherwise) between a Company, on one hand,
and Seller or any Non-Company Affiliate, on the other, to be released effective
immediately prior to Closing (collectively such Contracts listed, the
“Terminated Contracts”).

6.11        Intercompany Indebtedness; Distributions. Notwithstanding anything
in this Agreement to the contrary:

(a)           Seller shall cause any and all indebtedness for borrowed money
between a Company, on the one hand, and a Non-Company Affiliate, on the other
hand, to be paid in full.

(b)           Seller shall have the right on or prior to Closing (i) to cause
the Companies to pay dividends and make distributions with respect to the
Capital Stock of the Companies and (ii) to make or cause to be made
contributions to the Companies.

                6.12        Transfer Taxes. Notwithstanding anything in this
Agreement to the contrary, Seller and Buyer shall each pay any Transfer Taxes
imposed on it by Law as a result of the sale of the Purchased Interests, but,
notwithstanding such requirement at Law, each of Seller and Buyer shall bear
half of the total of all such Transfer Taxes. Accordingly, if either Party is
required at Law to pay more than its half of any such Transfer Taxes, the other
Party shall promptly reimburse such first Party for amounts in excess of such
half. Seller and Buyer shall timely file their own Transfer Tax Returns as
required by Law and shall notify the other Party

 

53


--------------------------------------------------------------------------------




when such filings have been made. Seller and Buyer shall cooperate and consult
with each other prior to filing such Transfer Tax Returns to ensure that all
such returns are filed in a consistent manner. Seller’s Transfer Tax obligation
under this Section 6.12 is limited to those Transfer Taxes arising from Buyer’s
purchase of the Purchased Interests and any actions occurring prior to the
Closing, and Buyer is solely responsible for any Transfer Taxes arising from any
action to dissolve, terminate or restructure either Company or to convey,
distribute or transfer any assets, properties or other rights by deed, bill of
sale or otherwise to or from either Company after the Closing.

                6.13        Transition Services Arrangements. The applicable
parties shall enter into the Transition Services Agreement at Closing to be
delivered pursuant to Section 2.5. For purposes of clarification, any payments
for services provided under the Services Agreement with respect to the CG&E
Transactions shall be governed by the Services Agreement rather than the
Transition Services Agreement.

                6.14        Tax Matters.

(a)           Section 338(h)(10) Election.  Seller and Buyer shall (i) join in
making an election under Section 338(h)(10) of the Code (and any election
corresponding to Section 338(h)(10) of the Code under foreign, state or local
laws) with respect to the purchase of CMT (the “Section 338(h)(10) Election”);
(ii) provide to the other party the necessary information to permit the
Section 338(h)(10) Election to be made; and (iii) take all actions necessary and
appropriate (including filing any necessary forms, returns, elections, schedules
and other documents) as may be required to effect and preserve timely the
Section 338(h)(10) Election in accordance with the provisions of Treasury
Regulation Section 1.338(h)(10)-1 (or any provisions comparable to
Section 338(h)(10) of state or local Tax law). The “aggregate deemed sales
price” (as defined in Treasury Regulation Section 1.338-4) (the “ADSP”) and the
“adjusted gross-up basis” (as defined in Treasury Regulation Section 1.338-5)
(the “AGUB”) shall be allocated among the assets of CMT in accordance with
Treasury Regulation Section 1.338-6 and Treasury Regulation Section 1.338-7.
Buyer shall determine the ADSP and deliver to Seller an allocation of the ADSP
among the assets of CMT within ninety (90) days after the Closing Date (the
“Allocation Schedule”). If within thirty (30) days of receipt of the Allocation
Schedule, Seller notifies Buyer in writing that Seller objects to one or more
items reflected on the Allocation Schedule, Seller and Buyer shall negotiate in
good faith to resolve such dispute. If Seller and Buyer fail to resolve any such
dispute within thirty (30) days after Buyer’s receipt of Seller’s notice, the
parties shall submit the dispute for resolution to the Independent Accountant,
and the Independent Accountant’s resolution of the dispute shall be final and
binding on both parties and shall be deemed to amend the Allocation Schedule.
Seller and Buyer shall file Internal Revenue Service Form 8023 and Form 8883 and
any other state, local and foreign forms required for the Section 338(h)(l0)
Election in accordance with the Allocation Schedule. The parties agree not to
take any position inconsistent with the Allocation Schedule for Tax reporting
purposes. In the event the Allocation Schedule is disputed by any Taxing
Authority, the Party receiving notice of the dispute shall promptly notify the
other Party hereto concerning such dispute.

(b)           Consolidated Returns.  Seller shall cause to be included in the
consolidated federal income Tax Return (and in the state income Tax Returns of
any state in

54


--------------------------------------------------------------------------------




which consolidated, combined or unitary income Tax Returns are filed) of the
Seller Group for any Pre-Closing Tax Period, all items of income, gain, loss,
deduction and credit of CMT that are required to be included therein, shall
cause such Tax Returns to be timely filed with the appropriate Taxing
Authorities, and shall be responsible for the timely payment of and indemnify
the Buyer Indemnified Parties against, and shall be entitled to all refunds or
credits of, all Taxes (except for Taxes resulting from any transaction occurring
on the Closing Date after the Closing) due with respect to the periods covered
by such Tax Returns (including any such Taxes resulting from the
Section 338(h)(10) Election). To the extent permitted by law or administrative
practice, (i) the taxable year of CMT that includes the Closing Date shall be
treated as closing on (and including) the Closing Date and (ii) all transactions
occurring on the Closing Date but after the Closing shall have occurred shall be
reported on the Tax Returns for the succeeding taxable year. At or prior to the
Closing, Seller shall have the right to cause CMT to pay to Seller or members of
the Seller Group an amount equal to Seller’s estimate of all Taxes due by CMT
with respect to the Tax Returns described in this Section 6.14(b); provided that
any payment made pursuant to this last sentence of Section 6.14(b) shall be
appropriately reflected in calculating Net Working Capital.

(c)           Preparation of Other Tax Returns. With respect to any Tax Return
(other than a Tax Return described in paragraph (b) above) covering a
Pre-Closing Tax Period that is required to be filed after the Closing Date with
respect to a Company, (i) Seller shall cause such Tax Return to be prepared and
shall deliver such Tax Return as so prepared to Buyer at least fifteen (15) days
prior to the due date (including extensions) for filing such Tax Return, and
(ii) Buyer shall cause such Tax Return to be executed and duly and timely filed
with the appropriate Taxing Authority and shall pay or cause to be paid all
Taxes shown as due on such Tax Return. With respect to any Tax Return covering a
Straddle Period that is required to be filed after the Closing Date with respect
to a Company, (i) Buyer shall cause such Tax Return to be prepared (in a manner
consistent with practices followed in prior taxable periods except as required
by a change in Law or fact) and shall deliver a draft of such Tax Return to
Seller for Seller’s review and approval at least thirty (30) days prior to the
due date (including extensions) for filing such Tax Return, (ii) Seller and
Buyer shall cooperate and consult with each other in order to finalize such Tax
Return, and (iii) thereafter Buyer shall cause such Tax Return to be executed
and duly and timely filed with the appropriate Taxing Authority and shall pay or
cause to be paid all Taxes shown as due on such Tax Return.

(d)           Liability for Taxes. Seller shall be responsible for and indemnify
Buyer and the Companies against, and Seller shall be entitled to all refunds and
credits of, (i) any Tax with respect to a Company that is attributable to a
Pre-Closing Tax Period or to that portion of a Straddle Period that ends on the
Closing Date (including any Tax resulting from any audit or proceeding that
closes or concludes following the Closing Date, even where such audit or
proceeding was disclosed to Seller in Section 4.8 or on Schedule 4.8), but only
to the extent that the aggregate amount of such Taxes exceeds the amounts
reflected as a current liability (and, in the case of CCI, the current and
deferred liability) for Taxes in the computation of Net Working Capital, and
(ii) any liability of a Company under Treas. Reg. §1.1502-6 (or any similar
provision under state, local or foreign law) for Taxes attributable to any
Pre-Closing Tax Period or to that portion of a Straddle Period that ends on the
Closing Date. With respect to a Straddle Period, Seller and Buyer shall
determine the Tax attributable to the portion of the Straddle Period that ends
on the Closing Date by an interim closing of the books of the Company as of the

55


--------------------------------------------------------------------------------




Closing Date, except for ad valorem or property Taxes and franchise Taxes based
solely on capital which shall be prorated on a daily basis to the Closing Date.
Buyer shall be responsible for and indemnify Seller against, and Buyer shall be
entitled to all refunds and credits of (such entitlement being subject to the
following sentence), all other Taxes with respect to the Companies. If after the
Closing (i) Buyer or a Company receives a refund or utilizes a credit of any Tax
with respect to a Company that is attributable to a Pre-Closing Tax Period or to
that portion of a Straddle Period ending on the Closing Date or (ii) the amount
of any Tax paid with respect to a Company is less than the amount reflected as a
current liability (and, in the case of CCI, the current and deferred liability)
for such Tax in the computation of Net Working Capital, Buyer shall pay to
Seller within ten (10) days after such receipt, utilization or reduction an
amount equal to such refund, credit or reduction, together with any interest
received or credited thereon.

(e)           Access to Records.  Seller shall grant to Buyer (or its designees)
access at all reasonable times to all of the information, books and records
relating to the Companies within the possession of Seller (including workpapers
and correspondence with Taxing Authorities), and shall afford Buyer (or its
designees) the right (at Buyer’s expense) to take extracts therefrom and to make
copies thereof, to the extent reasonably necessary to permit Buyer (or its
designees) to prepare Tax Returns, respond to Tax audits and investigations,
prosecute Tax protests, appeals and refund claims and to conduct negotiations
with Taxing Authorities. Buyer shall grant or cause the Companies to grant to
Seller (or its designees) access at all reasonable times to all of the
information, books and records relating to the Companies within the possession
of Buyer (including workpapers and correspondence with Taxing Authorities) and
to the employees of the Companies, and shall afford Seller (or its designees)
the right (at Seller’s expense) to take extracts therefrom and to make copies
thereof, in each case to the extent reasonably necessary to permit Seller (or
its designees) to prepare Tax Returns, respond to Tax audits and investigations,
prosecute Tax protests, appeals and refund claims and to conduct negotiations
with Taxing Authorities. After the Closing Date, Seller and Buyer will preserve
all information, records or documents in their respective possessions relating
to liabilities for Taxes of the Companies for taxable years or portions thereof
ending on or before the Closing Date until six months after the expiration of
any applicable statute of limitations (including extensions thereof) with
respect to the assessment of such Taxes; provided, that neither Party shall
dispose of any of the foregoing items without first offering such items to the
other Party.

(f)            Section 338(g) Election.  Buyer shall make a timely and effective
election under section 338(g) of the Code (the “Section 338(g) Election”) with
respect to Buyer’s purchase of the CCI shares. To facilitate the
Section 338(g) Election, at the Closing Buyer shall deliver to Seller Internal
Revenue Service Form 8023 with respect to CCI, which Form shall have been duly
executed by an authorized person for Buyer. Buyer and Seller shall cooperate in
completing Internal Revenue Service Form 8883 with respect to Buyer’s purchase
of the CCI shares, including a determination and an allocation of the ADSP and
AGUP in accordance with Treasury Regulation Sections 1.338-4 through 1.338-7.

(g)           Procedure.  In the case that a Tax claim is made against the Buyer
or a Company that would, if successful, result in an indemnification of the
Buyer by Seller under

56


--------------------------------------------------------------------------------




Section 6.14(d), the procedures set forth in Section 10.6 shall apply but not
the limitation set forth in Sections 10.2(b), (c) and (d).

(h)           Exemption Documentation. Buyer and Seller shall cooperate in
obtaining all necessary sales and use Tax exemption documentation in respect of
the transactions that are the subject of the agreements attached hereto as
Exhibit E and Exhibit F.

                6.15        Affiliate Contracts. From and after the date hereof,
Buyer and Seller shall use commercially reasonable efforts to obtain the written
consent from each Counterparty to each Affiliate Contract that is not a
Terminated Contract to the assignment and assumption or novation of such
Affiliate Contract by each Assignor to a Company, provided, however, that the
failure to obtain such consent shall not delay or prevent Closing, and any
obligation to seek such consent by Buyer or Seller shall terminate within one
hundred eighty (180) days after the Closing. Without limiting the foregoing,
Buyer’s efforts shall include offering to replace any credit support posted or
maintained by Seller or a Non-Company Affiliate in favor of any Counterparty to
any Affiliate Contract in accordance with the requirements of Section 6.7, and
in the case of Affiliate Contracts with respect to which none of Seller or any
Non-Company Affiliate has posted or maintains any credit support or where the
Counterparty requests a different amount or type of credit support than is
currently being provided, Buyer shall comply with all commercially reasonable
requests from any Counterparty under such Affiliate Contracts to post or
maintain credit support as security for the performance of the obligations of
the Assignee thereof.

                6.16        Further Assurances. Subject to the terms and
conditions of this Agreement, at any time or from time to time after the
Closing, at either Party’s request and without further consideration, the other
Party shall execute and deliver to such Party such other instruments of sale,
transfer, conveyance, assignment and confirmation, provide such materials and
information and take such other actions as such Party may reasonably request in
order to consummate the transactions contemplated by this Agreement.

                6.17        Periodic Reports. During the Interim Period, Seller
will cause each Company to promptly provide to Buyer copies of the Daily
Operating Reports with respect to the Companies (including the CG&E
Transactions) prepared in the ordinary course of business; provided that Seller
shall have the right to redact such Daily Operating Reports as may be needed to
comply with Law or applicable confidentiality restrictions.

ARTICLE VII
BUYER’S CONDITIONS TO CLOSING

The obligation of Buyer to consummate the Closing is subject to the fulfillment
of each of the following conditions (except to the extent waived in writing by
Buyer in its sole discretion):

                7.1          Representations and Warranties. The representations
and warranties made by Seller in ARTICLE III and ARTICLE IV shall be true at the
Closing, except for any failures of

57


--------------------------------------------------------------------------------




such representations and warranties to be true that would not reasonably be
expected to result in a Material Adverse Effect.

                7.2          Performance. Seller shall have performed and
complied (or caused the Companies, CG&E or any applicable Non-Company Affiliate
to perform or comply) with the agreements, covenants and obligations required by
this Agreement to be so performed or complied with by Seller at or before the
Closing, except for any such failure to perform or comply that would not
reasonably be expected to result in a Material Adverse Effect.

                7.3          Officer’s Certificate. Seller shall have delivered
to Buyer at the Closing a certificate of an officer of Seller, dated as of the
Closing Date, as to the matters set forth in Sections 7.1 and 7.2.

                7.4          Orders and Laws. There shall not be any Proceeding
(filed by a Person other than Buyer or its Affiliates) or Law or order
restraining, enjoining or otherwise prohibiting or making illegal or threatening
to restrain, enjoin or otherwise prohibit or make illegal the consummation of
the transactions contemplated by this Agreement.

                7.5          Buyer Approvals. The Buyer Approvals have been duly
made, given or obtained, and all terminations or expirations of waiting periods
imposed by any Governmental Authority shall have occurred; provided, however,
that the absence of any appeals and the expiration of any appeal period with
respect to any of the foregoing shall not constitute a condition to Closing
hereunder.

                7.6          Casualty. The absence of any occurrence on or after
the Signing Date but prior to Closing of any act of God, war or terrorism that
results in (a) the death or incapacity of a sufficient number of Available
Employees and/or (b) damage to a sufficient portion of the Equipment of the
Companies that, in the case of clauses (a) and (b), would result in the
Companies being incapable of conducting their businesses, taken as a whole, as
currently conducted for a period of more than sixty (60) days from the date of
such occurrence.

ARTICLE VIII
SELLER’S CONDITIONS TO CLOSING

The obligation of Seller to consummate the Closing is subject to the fulfillment
of each of the following conditions (except to the extent waived in writing by
Seller in its sole discretion):

                8.1          Representations and Warranties. The representations
and warranties made by Buyer in ARTICLE V shall be true and correct in all
material respects at the Closing.

                8.2          Performance. Buyer shall have performed and
complied in all material respects with the agreements, covenants and obligations
required by this Agreement to be so performed or complied with by Buyer at or
before the Closing.

                8.3          Officer’s Certificate. Buyer shall have delivered
to Seller at the Closing a certificate of an officer of Buyer, dated as of the
Closing Date, as to the matters set forth in Sections 8.1 and 8.2.

58


--------------------------------------------------------------------------------




                8.4          Orders and Laws. There shall not be any Proceeding
(filed by a Person other than Seller or its Affiliates) or Law or order
restraining, enjoining or otherwise prohibiting or making illegal or threatening
to restrain, enjoin or otherwise prohibit or make illegal the consummation of
the transactions contemplated by this Agreement.

                8.5          Seller Approvals. The Seller Approvals shall have
been duly made, given or obtained, and all terminations or expirations of
waiting periods imposed by any Governmental Authority shall have occurred;
provided, however, that the absence of any appeals and the expiration of any
appeal period with respect to any of the foregoing shall not constitute a
condition to Closing hereunder.

ARTICLE IX
TERMINATION

                9.1          Termination. This Agreement may be terminated, and
the transactions contemplated hereby may be abandoned, as follows:

(a)           at any time before the Closing, by either Party, by written notice
from one Party to the other Party if any Law or final order restrains, enjoins
or otherwise prohibits or makes illegal the transactions contemplated pursuant
to this Agreement;

(b)           at any time before the Closing, by either Party, by notice from
one Party to the other, if such other Party has materially breached its
obligations hereunder and such breach (other than a breach of Buyer’s obligation
to pay the Purchase Price in accordance with the terms of ARTICLE II, which for
purposes of clarification shall have no cure period) has not been cured within
thirty (30) days following written notification thereof; provided, however, that
if, at the end of such thirty (30) day period, the breaching Party is
endeavoring in good faith, and proceeding diligently, to cure such breach, then
the breaching Party shall have an additional thirty (30) days in which to effect
such cure;

(c)           on or after December 15, 2006 if the Closing has not occurred by
such date, unless the Parties mutually agree in writing (i) to extend the period
in which such Closing must occur or (ii) to waive or amend the provisions of
this Section 9.1(c);

(d)           at any time before the Closing, by Seller by written notice to
Buyer, if authorization of the transactions contemplated by this Agreement
pursuant to Section 203 of the FPA has not been granted by FERC on or before
September 15, 2006;

(e)           at any time before the Closing, by Buyer or Seller by written
notice to the other Party, if authorization of the transactions contemplated by
this Agreement have not been approved by the Federal Reserve Board on or before
one hundred twenty (120) days following the Signing Date; and

(f)            by mutual written consent of the Parties.

                9.2          Effect of Termination. If this Agreement is validly
terminated pursuant to Section 9.1, notwithstanding anything in this Agreement
to the contrary, there will be no liability or obligation on the part of Seller
or Buyer (or any of their respective Representatives or

59


--------------------------------------------------------------------------------




Affiliates), provided that (a) Sections 6.3(b), 9.2, 10.5, 11.3, 11.4, and 11.14
will survive any such termination and (b) each Party shall continue to be liable
for any willful and intentional breach of this Agreement by it occurring prior
to such termination.

ARTICLE X
INDEMNIFICATION, LIMITATIONS OF LIABILITY, WAIVERS AND ARBITRATION

                10.1        Indemnification. (a)  Subject to Section 10.2, from
and after Closing, Seller shall indemnify, defend and hold harmless Buyer, each
of the Companies, and their respective partners, members, officers, employees,
Affiliates and Representatives (collectively, the “Buyer Indemnified Parties”)
from and against all Losses incurred or suffered by any Buyer Indemnified Party
arising from:

(i)                    any breach or inaccuracy as of the Closing (as though
made as of the Closing except to the extent otherwise provided in this
Agreement) of any representation or warranty of Seller contained in this
Agreement, the Software and Intellectual Property License Agreement or any
certificate delivered pursuant to Section 7.3;

(ii)                   any breach of any covenant or agreement of Seller
contained in this Agreement or the Software and Intellectual Property License
Agreement;

(iii)                  the Assigned Contracts and the CG&E Transactions to the
extent due to actions or omissions prior to Closing and not included in the
calculation of Net Working Capital;

(iv)                  any termination by Kerr-McGee Oil & Gas Corporation,
Kerr-McGee Oil & Gas Onshore LP and Oryx Gas Marketing Limited Partnership
(collectively, the “Kerr-McGee Parties”) under Section 9.1 of the Amended and
Restated Gas Purchase Agreement, dated as of July 1, 1998, between the
Kerr-McGee Parties and CMT, as amended prior to the date hereof, to the extent
such termination results solely from the sale of the Capital Stock of CMT
pursuant to this Agreement; provided that in no event shall the Losses under
this clause (iv) exceed the difference between (A) the portion of the MTM Value
of the Trading Book allocated to such Amended and Restated Gas Purchase
Agreement as of Closing minus (B) the termination payment payable pursuant to
such Section 9.1;

(v)                   the Excluded Items;

(vi)                  with respect to any Third Party Software that Seller fails
to transfer to (or obtain on behalf of) CMT prior to the Closing Date pursuant
to Section 6.5 hereof, (A) any claim of infringement or misappropriation based
on the use by CMT after the Closing, in a manner consistent with CMT’s use prior
to the Closing, of such Third Party Software, but such indemnity shall apply
only to any such use that occurs prior to the earlier of (1) the 90th day
following the Closing Date and (2) the date on which Seller transfers to (or
obtains on behalf of) CMT such Third Party Software and (B) the reasonable cost
of obtaining a license to such Third Party Software pursuant to Section 6.5;

 

60


--------------------------------------------------------------------------------


(vii)                 the Proceedings identified as item 1 on Schedule 4.4; and

(viii)                any CG&E Transaction that is an “Into Cinergy Seller’s
Choice” Contract to the extent that (A) CMT (or CMT on behalf of CG&E) has
received delivery of physical power at a location within the “Into Cinergy”
control area other than “CinHub” from a Counterparty under another “Into Cinergy
Seller’s Choice” Contract and (B) CMT (or CMT on behalf of CG&E) does not have
another “Into Cinergy Seller’s Choice” Contract that would permit CMT (or CMT on
behalf of CG&E) to deliver physical power to the location in the “Into Cinergy”
control area other than “CinHub” at which CMT (or CMT on behalf of CG&E) has
received such delivery (and for purposes of this Section 10.1(a)(viii), the
“Losses” incurred or suffered by the Buyer Indemnified Parties shall be
calculated as the excess, if any, of the amount paid by CMT for the applicable
physical power delivered to it at such location and the price received by CMT
from the sale of such physical power in accordance with the terms hereof).

(b)           Subject to Section 10.2, from and after Closing, Buyer shall
indemnify, defend and hold Seller and its partners, members, officers,
employees, Affiliates and Representatives (collectively, the “Seller Indemnified
Parties” and, together with Buyer Indemnified Parties, the “Indemnified
Parties”) harmless from and against all Losses incurred or suffered by any
Seller Indemnified Party arising from:

(i)                    any breach or inaccuracy as of the Closing (as though
made as of the Closing except to the extent otherwise provided in this
Agreement) of any representation or warranty of Buyer contained in this
Agreement, the Software and Intellectual Property License Agreement or any
certificate delivered pursuant to Section 8.3;

(ii)                   any breach of any covenant or agreement of Buyer
contained in this Agreement or the Software and Intellectual Property License
Agreement;

(iii)                  the Assigned Contracts and the CG&E Transactions to the
extent due to actions or omissions from or after Closing;

(iv)                  the Closing Date Transactions (other than the CG&E
Transactions and other than any Tax liability resulting from such transactions);
and

(v)                   the Continuing Support Obligations.

                10.2        Limitations of Liability. Notwithstanding anything
in this Agreement to the contrary:

(a)           the representations, warranties, covenants, agreements and
obligations in this Agreement shall survive the Closing, provided however that
no Party may make or bring any Claim for liability with respect to (i) any
representation or warranty contained in this Agreement or the Software and
Intellectual Property License Agreement (other than those representations and
warranties contained in Sections 3.1 (Organization), 3.2 (Authority), 3.4
(Capitalization), 4.1 (Organization), 4.3 (Capitalization), 5.1 (Organization)
and 5.2 (Authority) (collectively, the “Title and Authority Representations”))
or any covenants in Section 6.4, after the 18-month anniversary of the Closing
Date, (ii) the Title and Authority Representations, after the five-year

61


--------------------------------------------------------------------------------




anniversary of the Closing Date, (iii) the representation and warranty contained
in Section 4.6 after the 180th day following the Closing Date, and (iv) the
representations and warranties contained in Section 4.8 (Taxes) and the
covenants in Section 6.14 after the expiration of sixty (60) days following the
expiration of the applicable statute of limitations (including extensions
thereof consented to in writing by Seller, such consent not to be unreasonably
withheld) and (iv) any covenants, agreements or obligations of the Parties that
by their terms are to be performed prior to Closing (other than those contained
in Sections 6.3(b), the last sentence of Section 6.3(c), and Sections 6.4, 6.6,
6.10 and 6.11(a)), after the Closing;

(b)           any breach of a representation or warranty in this Agreement or
the Intellectual Property License Agreement in connection with any single item
or group of related items that results in Losses of less than $150,000 shall be
deemed, for purposes of this Article X, not to be a breach of such
representation or warranty; provided, however, that for the purposes of this
Section 10.2(b), any group of related items that results in Losses of $150,000
or more shall not be “disaggregated” so that any individual items comprising any
portion or portions of such group of related items is less than $150,000;

(c)           Seller shall have no liability for breaches of representations,
warranties and covenants in this Agreement or the Software and Intellectual
Property License Agreement until the aggregate amount of all Losses incurred by
Buyer equals or exceeds $4,000,000 (the “Deductible Amount”), in which event
Seller shall be obligated to indemnify the Buyer Indemnified Parties from and
against all such Losses (including those less than the Deductible Amount) in
accordance with this Article X, but subject to the other limitations set forth
in this Article X;

(d)           in no event shall Seller’s aggregate liability (i) arising out of
or relating to this Agreement or the Software and Intellectual Property License
Agreement, taken as a whole, whether relating to breach of representation and
warranty, covenant, agreement or obligation in this Agreement or the Software
and Intellectual Property License Agreement and whether based on contract, tort,
strict liability, other Laws or otherwise, exceed 20% of the Base Purchase
Price, except as set forth in Section 10.2(d)(ii) or Section 10.2(i); and
(ii) arising out of or relating to any breach of a Title or Authority
Representation (together with the aggregate liability pursuant to
Section 10.2(d)(i)) exceed 100% of the Base Purchase Price;

(e)           Neither Party shall have any liability for any breach of a
representation, warranty, covenant, agreement or obligation in this Agreement or
the Software and Intellectual Property License Agreement by such Party (i) of
which the other Party had Knowledge prior to the date of this Agreement or
(ii) (x) of which the other Party had Knowledge on or prior to the Closing Date
and (y) in the case of this Agreement where due to such breach such other
Party’s conditions to closing in Article VII or Article VIII, as applicable,
were not met;

(f)            no matter shall be the subject of any Claim hereunder or under
the Software and Intellectual Property License Agreement to the extent the Party
bringing such Claim has otherwise been compensated therefore, whether through
calculation of the Purchase Price, Net Working Capital, or MTM Value of the
Trading Book, through the presence of accruals or reserves or otherwise;

62


--------------------------------------------------------------------------------




(g)           a Party must give written notice to the other Party within a
reasonable period of time after becoming aware of any material breach by such
other Party of any representation, warranty, covenant, agreement or obligation
in this Agreement or the Software and Intellectual Property License Agreement;

(h)           the Parties shall have a duty to mitigate any Loss in connection
with this Agreement or the Software and Intellectual Property License Agreement;

(i)            the limitations set forth in Section 10.2(b), (c) and (d) shall
not apply to Seller’s indemnification obligations pursuant to
(i) Section 10.1(a)(ii) solely to the extent relating to Section 6.7(i) or
Section 6.9(d), (f), (g), (h), (m) or (n), or (ii) Section 10.1(a)(iii) through
(viii).

(j)            Seller shall have no liability for any Losses for repairs,
replacements or improvements which enhance the value of the repaired, replaced
or improved asset above the value of such asset at the Closing if such asset had
not been damaged or otherwise impaired or which exceed the lowest reasonable
cost of repair or replacement.

                10.3        Indirect Claims. From and after the Closing, Buyer
agrees to release, indemnify and hold harmless Seller, its Affiliates and the
officers, directors and employees of the Companies (acting in their capacity as
such) from and against any Claims for controlling stockholder liability or
breach of any fiduciary duty relating to any pre-Closing actions or failures to
act (including negligence or gross negligence) by Seller or any of its
Affiliates in connection with the business of the Companies prior to the
Closing.

                10.4        Waiver of Other Representations. (a) 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IT IS THE EXPLICIT
INTENT OF EACH PARTY, AND THE PARTIES HEREBY AGREE, THAT NONE OF SELLER OR ANY
OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED
REPRESENTATION OR WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE COMPANIES,
THE PURCHASED INTERESTS OR ANY OF THE COMPANIES’ ASSETS, OR ANY PART THEREOF,
EXCEPT THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLES III AND IV. IN
PARTICULAR, AND WITHOUT IN ANY WAY LIMITING THE FOREGOING, SELLER AND ITS
AFFILIATES MAKES NO REPRESENTATION OR WARRANTY TO BUYER WITH RESPECT TO ANY
FINANCIAL PROJECTIONS OR FORECASTS RELATING TO THE COMPANIES, THE PURCHASED
INTERESTS OR ANY OF THE COMPANIES’ ASSETS, OR ANY PART THEREOF.

(b)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE REPRESENTATIONS AND
WARRANTIES IN ARTICLES III AND IV, SELLER’S AND THE PARENT COMPANIES’ INTERESTS
IN THE COMPANIES ARE BEING TRANSFERRED “AS IS, WHERE IS, WITH ALL FAULTS,” AND
SELLER EXPRESSLY DISCLAIMS ON BEHALF OF ITSELF AND ITS AFFILIATES ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
THE

63


--------------------------------------------------------------------------------




CONDITION, VALUE OR QUALITY OF THE COMPANIES, THE PURCHASED INTERESTS OR ANY OF
THE COMPANIES’ ASSETS, OR ANY PART THEREOF OR THE PROSPECTS (FINANCIAL OR
OTHERWISE), RISKS AND OTHER INCIDENTS OF THE COMPANIES, THE PURCHASED INTERESTS
OR ANY OF THE COMPANIES’ ASSETS, OR ANY PART THEREOF.

                10.5        Waiver of Remedies. (a)  The Parties hereby agree
that neither Party shall have any liability, and neither Party shall make any
Claim, for any Loss or other matter, under, relating to or arising out of this
Agreement or the Software and Intellectual Property License Agreement or any
other document, agreement, certificate or other matter delivered pursuant
hereto, whether based on contract, tort, strict liability, other Laws or
otherwise, except as provided in Articles IX and X.

(b)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR THE SOFTWARE AND
INTELLECTUAL PROPERTY LICENSE AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE
LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES OR LOST PROFITS, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY,
OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S SOLE,
JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT
(“Non-reimbursable Damages”).

(c)           Notwithstanding anything in this Agreement or the Software and
Intellectual Property License Agreement to the contrary, no Representative or
Affiliate of a Party shall have any liability to another Party or any other
Person as a result of the breach of any representation, warranty, covenant,
agreement or obligation of such Party in this Agreement or the Software and
Intellectual Property License Agreement.

                10.6        Procedure with Respect to Third-Party Claims. (a) 
If any Party (or as to Buyer after Closing, either Company) becomes subject to a
pending or threatened Claim of a third party and such Party (the “Claiming
Party”) believes it has a claim against the other Party (the “Responding Party”)
as a result, then the Claiming Party shall notify the Responding Party in
writing of the basis for such Claim setting forth the nature of the Claim in
reasonable detail. The failure of the Claiming Party to so notify the Responding
Party shall not relieve the Responding Party of liability hereunder except to
the extent that the defense of such Claim is prejudiced by the failure to give
such notice.

(b)           If any Proceeding is brought by a third party against a Claiming
Party and the Claiming Party gives notice to the Responding Party pursuant to
Section 10.6, the Responding Party shall be entitled to participate in such
proceeding and, to the extent that it wishes, to assume the defense of such
proceeding, if (i) the Responding Party provides written notice to the Claiming
Party that the Responding Party intends to undertake such defense, (ii) the
Responding Party conducts the defense of the third-party Claim actively and
diligently with counsel reasonably satisfactory to the Claiming Party and
(iii) if the Responding Party is a party to the proceeding, the Responding Party
or the Claiming Party has not determined in good faith that joint representation
would be inappropriate because of a conflict in interest. The Claiming Party
shall, in its sole discretion, have the right to employ separate counsel (who
may be selected

64


--------------------------------------------------------------------------------




by the Claiming Party in its sole discretion) in any such action and to
participate in the defense thereof, and the fees and expenses of such counsel
shall be paid by such Claiming Party. The Claiming Party shall fully cooperate
with the Responding Party and its counsel in the defense or compromise of such
Claim. If the Responding Party assumes the defense of a proceeding, no
compromise or settlement of such Claims may be effected by the Responding Party
without the Claiming Party’s consent unless (A) there is no finding or admission
of any violation of Law or any violation of the rights of any Person and no
effect on any other Claims that may be made against the Claiming Party and
(B) the sole relief provided is monetary damages that are paid in full by the
Responding Party.

(c)           If (i) notice is given to the Responding Party of the commencement
of any third-party legal proceeding and the Responding Party does not, within
thirty (30) days after the Claiming Party’s notice is given, give notice to the
Claiming Party of its election to assume the defense of such legal proceeding,
(ii) any of the conditions set forth in clauses (i) through (iii) of
Section 10.6(b) above become unsatisfied or (iii) a Claiming Party determines in
good faith that there is a reasonable probability that a legal proceeding may
adversely affect it other than as a result of monetary damages for which it
would be entitled to indemnification from the Responding Party under this
Agreement or the Software and Intellectual Property License Agreement, then the
Claiming Party shall (upon notice to the Responding Party) have the right to
undertake the defense, compromise or settlement of such claim; provided,
however, that the Responding Party shall reimburse the Claiming Party for the
costs of defending against such third-party claim (including reasonable
attorneys’ fees and expenses) and shall remain otherwise responsible for any
liability with respect to amounts arising from or related to such third-party
claim, in both cases to the extent it is ultimately determined that such
Responding Party is liable with respect to such third-party claim for a breach
under this Agreement. The Responding Party may elect to participate in such
legal proceedings, negotiations or defense at any time at its own expense.

(d)           For purposes of this Section 10.6, Seller shall be deemed to have
assumed the defense of the Claim described in Section 10.1(a)(vii).

                10.7        Tax Treatment of Indemnity Payment. Any payment made
pursuant to this Article X or Section 6.14(d) shall be treated as an adjustment
to the Purchase Price.

65


--------------------------------------------------------------------------------




ARTICLE XI
MISCELLANEOUS

                11.1        Notices. (a) Unless this Agreement specifically
requires otherwise, any notice, demand or request provided for in this
Agreement, or served, given or made in connection with it, shall be in writing
and shall be deemed properly served, given or made if delivered in person or
sent by facsimile or sent by registered or certified mail, postage prepaid, or
by a nationally recognized overnight courier service that provides a receipt of
delivery, in each case, to the Parties at the addresses specified below:

If to Buyer, to:

Fortis Bank S.A./N.V.
c/o Fortis Capital Corporation
153 East 53rd Street, 27th floor
New York, New York 10022

Facsimile No.:  (212) 340-6170
Attn:  Executive Vice President/General Counsel

If to Seller, to:

Cinergy Capital & Trading, Inc.,
c/o Duke Energy Americas
5400 Westheimer Court
Houston, Texas 77056-5310
Attn:  Chief Financial Officer
Facsimile No.:  (713)627-6012

with a copy to:

Duke Energy Corporation
400 South Tryon Street, Suite 1800
Charlotte, NC  28202
Facsimile No.:
Attn: Vice President and General Counsel - Corporate Legal Group

(b)           Notice given by personal delivery, mail or overnight courier
pursuant to this Section 11.1 shall be effective upon physical receipt. Notice
given by facsimile pursuant to this Section 11.1 shall be effective as of  the
date of confirmed delivery if delivered before 5:00 p.m. on any Business Day at
the place of receipt or the next succeeding Business Day if confirmed delivery
is after 5:00 p.m. on any Business Day at the place of receipt or during any
non-Business Day at the place of receipt.

                11.2        Entire Agreement. Except for the Confidentiality
Agreement, this Agreement together with the Schedules and the Ancillary
Agreements supersedes all prior discussions and agreements between the Parties
and their respective Affiliates with respect to the subject matter hereof and
contains the sole and entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof. No representations,
warranties, covenants, understandings, agreements, oral or otherwise, relating
to the transactions contemplated by this Agreement exist between Buyer and its
Affiliates, on the one hand, and Seller and its Affiliates, on the other hand,
or any of their respective Affiliates, except as expressly set forth in this
Agreement or the Ancillary Agreements. Nothing in any of the Ancillary
Agreements shall be deemed to alter, amend or otherwise modify any obligation of
Seller or Buyer under this Agreement. In the event of any conflict between the
terms of any Ancillary Agreement and the terms of this Agreement, the terms of
this Agreement shall control.

66


--------------------------------------------------------------------------------




                11.3        Expenses. Except as otherwise expressly provided in
this Agreement, whether or not the transactions contemplated hereby are
consummated, each Party will pay its own costs and expenses incurred in
anticipation of, relating to and in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby.

                11.4        Disclosure. Seller may, at its option, include in
information delivered pursuant to Section 2.3(e) or the Schedules items that are
not material in order to avoid any misunderstanding, and any such inclusion, or
any references to dollar amounts, shall not be deemed to be an acknowledgment or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement. Information disclosed in any information delivered pursuant to
Section 2.3(e) or in any Schedule shall constitute a disclosure for purposes of
all other Schedules notwithstanding the lack of specific cross-reference
thereto.

                11.5        Waiver. Any term or condition of this Agreement may
be waived at any time by the Party that is entitled to the benefit thereof, but
no such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by either Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.

                11.6        Amendment. This Agreement may be amended or
supplemented only by a written instrument duly executed by or on behalf of each
Party.

                11.7        No Third Party Beneficiary. Except for the
provisions of Sections 6.1, 6.3(b) and (c), 6.7(d), the fourth sentence of
Section 6.9(b), Sections 6.9(k), 6.14(d), 10.1(a) and (b) and 10.3 (which are
intended for the benefit of the Persons identified therein), the terms and
provisions of this Agreement are intended solely for the benefit of the Parties
and their respective successors or permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person, including, any employee of the Company, any beneficiary or dependents
thereof, or any collective bargaining representative thereof.

                11.8        Assignment; Binding Effect. Neither this Agreement
nor any right, interest or obligation hereunder may be assigned by either Party
without the prior written consent of the other Party, and any attempt to do so
will be void, except for assignments and transfers by operation of Law except
that either Seller or Buyer shall be entitled to assign this Agreement or any
part thereof to one or more of its Affiliates (which assignment shall not,
without the consent of the other Party, release the assigning Party from its
obligations hereunder). Subject to this Section 11.8, this Agreement is binding
upon, inures to the benefit of and is enforceable by the Parties and their
respective successors and permitted assigns.

                11.9        Headings. The headings used in this Agreement have
been inserted for convenience of reference only and do not define or limit the
provisions hereof.

                11.10      Invalid Provisions. If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future Law, and if the rights or obligations of any Party under this Agreement
will not be materially and adversely affected thereby, such provision

67


--------------------------------------------------------------------------------




will be fully severable, this Agreement will be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

                11.11      Acknowledgment by Buyer. Buyer has not relied on any
representation or warranty from Seller or any of its Affiliates except as
expressly set forth in this Agreement.

                11.12      Publicity. The Parties agree to cooperate and consult
with each other with respect to press releases or other public communications
relating to the transactions contemplated by this Agreement, and the method of
the release for publication thereof; provided, however, that nothing herein
shall affect or otherwise limit either Party from publishing such press releases
or other public communications as such Party reasonably considers necessary in
order to satisfy such Party’s obligations at Law or under the rules of any stock
or commodities exchange.

                11.13      Counterparts; Facsimile. This Agreement may be
executed in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
Any facsimile copies hereof or signature hereon shall, for all purposes, be
deemed originals.

                11.14      Governing Law; Venue; and Jurisdiction. (a) This
Agreement shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to any conflict or choice of law
provision that would result in the imposition of another jurisdiction’s Law.

(b)           WITH RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT, (i) THE PARTIES
HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF FEDERAL COURT IN THE SOUTHERN
DISTRICT OF NEW YORK AND (ii) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.

                11.15      Attorneys’ Fees. If either of the Parties shall bring
an action to enforce the provisions of this Agreement, the prevailing Party
shall be entitled to recover its reasonable attorneys’ fees and expenses
incurred in such action from the unsuccessful Party.

[signature page follows]

68


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.

SELLER

 

 

 

 

CINERGY CAPITAL & TRADING, INC.

 

 

 

 

By:

/s/ Paul H. Barry

 

Name:

Paul H. Barry

 

Title:

President and Chief Executive Officer

 

 

SIGNATURE PAGE
PURCHASE AGREEMENT


--------------------------------------------------------------------------------




 

BUYER

 

 

 

FORTIS BANK S.A./N.V.

 

 

 

By:

/s/ Filip Dierckx

 

Name:

Filip Dierckx

 

Title:

Managing Director

 

SIGNATURE PAGE
PURCHASE AGREEMENT


--------------------------------------------------------------------------------